             Case 19-12378-KBO   Doc 990-1   Filed 05/11/20   Page 1 of 44




                                    EXHIBIT A

                            Public Version of Document




26493179.1
                    Case 19-12378-KBO            Doc 990-1        Filed 05/11/20        Page 2 of 44


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,                       Case No. 19-12378-KBO

                                            Debtors.            Jointly Administered
                                                                Re: Docket Nos. 894 & 931


                         ZOHAR LENDERS’ RESERVATION OF RIGHTS
                     REGARDING DEBTORS’ ENTRY INTO SALE AGREEMENTS

             Zohar II 2005-1, Limited (“Zohar II”) and Zohar III, Limited (“Zohar III,” and together with

Zohar II, the “Zohar Lenders”1) hereby submit this reservation of rights (this “Reservation of Rights”)

regarding the above-captioned debtors’ (collectively, the “Debtors” or “Dura”) proposed entry into and

approval of (i) the stock and asset purchase agreement for the Debtors’ European and “rest of world”

assets [Docket No. 894] (the “European Sale Agreement”) with DE Buyer, LLC, and (ii) the stock and

asset purchase agreement for the Debtors’ North American assets [Docket No. 931] (the “North

American Sale Agreement,” and together with the European Sale Agreement, the “Sale Agreements”)2

with DNA Buyer, LLC (together with DE Buyer, LLC, the “Purchasers”). In support of this Reservation

of Rights, the Zohar Lenders respectfully state as follows:

                                         PRELIMINARY STATEMENT

             1.     When the Zohar Lenders’ own chapter 11 cases were commenced in March of 2018, Lynn

Tilton described Dura as a “Crown Jewel” among the Zohar Funds’ portfolio companies. Within a few

months, Jefferies was retained to market Dura and, in mid- to late-2018, received eight indications of



1
 And collectively with the other debtors and debtors-in-possession in the Zohar Chapter 11 Cases (as defined below), the
“Zohar Funds.”
2
  At Dura’s request, the Zohar Lenders have provided comments to the proposed sale orders with respect to the Sale
Agreements. The Zohar Lenders expect these comments will be accepted and/or otherwise negotiated with the Debtors. To
the extent not accepted to the Zohar Lenders’ satisfaction, the Zohar Lenders reserve their rights to either supplement this
Reservation of Rights or raise such concerns at the sale hearing.
                Case 19-12378-KBO          Doc 990-1       Filed 05/11/20     Page 3 of 44


interest in a range that, if closed, would have paid the Zohar Lenders’ secured term loan claims in full

and returned hundreds of millions of dollars to Dura’s equity holders (including the Zohar Funds, through

their indirect interests). But the Zohar Lenders never realized those hundreds of millions of dollars from

a sale of Dura. Instead, the value of their investment in the Dura business has evaporated, and the Zohar

Lenders now stand to receive $0.00 from a sale of Dura.

           2.   Rather than pursue those bids, Dura—under Ms. Tilton’s sole management and control—

pursued a failed refinancing, followed by her failed bid to purchase Dura’s assets, and, finally, these ill-

conceived and failed bankruptcy cases. Ms. Tilton has recently (and unjustifiably) attempted to lay the

failure of these cases at the feet of the Zohar Lenders, arguing that their “judgments were awful” and

that the “sale process promoted by the Zohars and Bardin Hill appears to have been a complete failure.”3

           3.   Despite her deflection, the record demonstrates that, during the course of the sale process

in these chapter 11 cases, Dura’s Adjusted EBITDA was subject to two restatements from November

2019 to January 2020 (i.e., with ten and twelve months of performance behind them), reflecting

downward adjustments that cut the current EBITDA figure presented to potential bidders in its sale

materials in half, with the later adjustment coming two months into the post-petition sale process and

just a few weeks prior to the Court-imposed bid deadline, much to the dismay of the Debtors’ investment

banker. Moreover, Ms. Tilton, as Dura’s CEO, controlled what information bidders were allowed (or

not allowed) to have access. And during this time, Ms. Tilton collected no less than $485,000 in

management fees and her counsel has been paid no less than $1.46 million in legal fees by the Dura

estates.

           4.   On the other hand, the “awful judgment” allegedly shown by the Zohar Lenders—who

have not received any benefit during the sale process—includes:

           a.   brokering an out-of-court rescue financing package for Dura;

3
 Preliminary Objection of Patriarch Regarding the Committee’s Derivative Standing Motion [Docket No. 901] (the
“Patriarch Preliminary Objection”) at ¶ 1.
                                                      2
                  Case 19-12378-KBO              Doc 990-1        Filed 05/11/20        Page 4 of 44


        b.       revealing to the Tennessee Bankruptcy Court the reality of Dura’s orchestrated and ill-
                 advised bankruptcy filing;

        c.       consenting to priming of its pre-petition liens to ensure adequate funding of these chapter
                 11 cases through Bardin Hill;

        d.       deferring and/or accruing their adequate protection and professional fee claims in further
                 support of the Debtors’ liquidity – receiving zero payments of any kind from the Dura
                 estate during these chapter 11 cases;

        e.       affirmatively supporting or forbearing from objecting to any motion or fee application in
                 these chapter 11 cases, to date; and

        f.       immediately mobilizing and deploying their professional advisors, at significant cost, to
                 facilitate their own bid to save Dura when it became clear no third party bidder would
                 emerge.

The Zohar Lenders’ final act in these chapter 11 cases is to support Bardin Hill’s strategy to save the

Debtors from ruin and stave off the loss of thousands of jobs, despite the colossal financial losses suffered

by all of Dura’s constituents and Ms. Tilton’s attempts to wrongfully cast blame for those losses upon

the Zohar Funds and Bardin Hill. For its part, all Bardin Hill has done is standby its commitment to

finance these cases through the sale process and step up when no one else has proved willing to do so.

The Zohar Lenders ask, however, that the Court allow them and the Debtors to reserve their rights so

that, after the sale to Bardin Hill is consummated, their claims against the Debtors, their management,

and Ms. Tilton can be fully and properly explored, either by the Zohar Lenders, a Chapter 7 Trustee, or

another responsible party.4

        5.       While serious concerns remain regarding the future administration of these chapter 11

cases, the oversight of the sale process and the treatment of all constituents, the Zohar Lenders do not

oppose Bardin Hill’s proposed acquisitions and will not further risk the 7,000 jobs that Ms. Tilton

gambled in filing these cases and eschewing Bardin Hill’s out-of-court rescue financing proposal.




4
 To this end, the Zohar Lenders request that the Court deny the Debtors’ request to include in the proposed sale order a
conclusion of law that all “reservation of rights” regarding the Sale Agreements “be denied and overruled on the merits with
prejudice.” See proposed sale orders [Docket Nos. 940-A and 940-B], Conclusions of Law ¶ 3.
                                                             3
               Case 19-12378-KBO          Doc 990-1       Filed 05/11/20     Page 5 of 44


                                            BACKGROUND

I.     The Zohar Lenders’ Chapter 11 Cases

       6.      On March 11, 2018, the Zohar Lenders commenced the chapter 11 cases captioned In re

Zohar III, Corp., et al., Case No. 18-10512 (KBO) (Bankr. D. Del.) (the “Zohar Chapter 11 Cases”). In

the Declaration of Lynn Tilton in Support of Chapter 11 Petitions (the “Tilton Declaration”) [Zohar

Docket No. 2], filed on the first day of the Zohar Chapter 11 Cases, Ms. Tilton—then the Zohar Funds’

sole director—explained her rationale for the filing:

       [I]n my capacity as the sole director of each of the Zohar Funds, and after having been
       advised on relevant matters, I determined it was in the best interest of the Zohar Funds
       and all the stakeholders to voluntarily file these Chapter 11 Cases to permit the
       bankruptcy court to oversee an orderly process of unlocking the value in the Zohar Funds
       through sales and refinancings of the Portfolio Companies. Only through this process will
       Noteholders be made whole, and will the residual value in the Portfolio Companies inure
       to me as the Zohar Funds’ preference shareholder.

Tilton Decl. ¶ 7. The Debtors, along with their non-debtor affiliates, are one of the Portfolio Companies

referenced by Ms. Tilton and later described in her First Day Declaration as a “crown-jewel” of the

Zohar Funds. See Zohar Docket No. 5 ¶¶ 79-90.

       7.      Shortly after the outset of the Zohar Chapter 11 Cases, the Zohar Lenders and certain

parties-in-interest therein, including Ms. Tilton and the Patriarch Stakeholders, engaged in mediation

efforts overseen and facilitated by Judge Kevin Gross. As a result of the mediation, the parties agreed

to a comprehensive resolution of certain litigated contested matters, the terms of which are embodied a

settlement agreement (the “Settlement Agreement”) [Zohar Docket No. 266, Exhibit A]. Among other

things, the Settlement Agreement established a process to unlock the value of the Portfolio Companies,

including Dura, through sales or refinancings of the Portfolio Companies in a joint process to be

conducted by the Zohar Funds, on the one hand, and Ms. Tilton, on the other.

II.    The Various Interests in Dura

       8.      Prior to the Petition Date, the Debtors and certain of their affiliated entities, as borrowers

and guarantors, as applicable, entered into: (i) a revolving credit facility with Wells Fargo
                                                     4
                  Case 19-12378-KBO               Doc 990-1         Filed 05/11/20         Page 6 of 44


(the “Prepetition ABL Loan”), (ii) a $105 million term loan (the “Prepetition Term Loan”) with the

Zohar Lenders and certain other lenders thereunder, and (iii) two European term loans.

         9.       On August 13, 2019, Ark II CLO 2001-1, Ltd. (“Ark II”), an affiliate of Ms. Tilton,

Dura’s CEO, assumed the Prepetition ABL Loan from Wells Fargo Capital Finance and became the

lender thereunder (as assumed, the “Ark ABL”). Evidence before the Tennessee Bankruptcy Court (as

defined below) revealed that upon assignment of the Prepetition ABL Loan to Ark II, Ms. Tilton

immediately reduced Dura’s borrowing capacity from $40 million to $27 million and refused to increase

Dura’s borrowing capacity thereunder. See ¶ 22 infra.

         10.      The Zohar Lenders also have an indirect interest in the majority of the Debtors’ equity

because, collectively, they hold 78% of the membership units in Dura Buyer LLC, which, in turn, holds

73% of Dura Automotive, LLC’s common interests. As described in more detail below, Zohar II and

Zohar III also hold no less than $70.5 million and $34.2 million, respectively, of Dura’s secured term

loan indebtedness.

III.     Dura’s Prior Sale and Refinancing Efforts

         11.      In May of 2018, Dura engaged Jefferies LLC (“Jefferies”) as its investment banker to

pursue a sale or refinancing in accordance with the Settlement Agreement.

         12.      In or about October of 2018, Jefferies received approximately eight indications of interest

for the acquisition of Dura and Global Automotive Systems, LLC (“GAS,” another of the Group A

Portfolio Companies, which, among other things, shares certain management and corporate

infrastructure with Dura). Those indications of interest had midpoint valuation ranges of $526 million to

$837 million (of which approximately 80% was attributable to Dura and 20% was attributable to GAS).5


5
  See Oct. 23, 2019 Hr’g Tr. at 156:10–156:14 (Cross-Examination of Richard Morgner, Managing Director and Joint Global
Head of Debt Advisory & Restructuring Services, Jefferies LLC) (Q: “Just to make sure that the judge is clear, Dura received
eight expressions of interest in the range of hundreds of millions of dollars, up to $875 million, correct?” A: “That’s correct,
sir.”). (cleaned up); see also Id. at 152:2-153”3 (Q: “So – and these were expressions of interest for both Dura and [a related
portfolio company], correct?” A: “That’s correct.” Q: “And based on your extensive experience running this process, do
you have a view as to what the allocation of value of those bids would be between Dura and [the other portfolio company]?”
A: “We did not ask bidders to allocate a value between the two companies. I can testify as to their relative value.” Q: “Could
                                                                5
                    Case 19-12378-KBO             Doc 990-1        Filed 05/11/20         Page 7 of 44


At the direction of Ms. Tilton, however, and contrary to the Zohar Lenders’ wishes at the time,6 Jefferies

did not pursue any of the indications of interest and Dura’s sale process was suspended.7 As Jefferies

testified at the hearing held before the United States Bankruptcy Court for the district of Tennessee (the

“Tennessee Bankruptcy Court”) on October 23, 2019, had any of these eight offers to acquire Dura been

pursued and closed, the Zohar Lenders’ secured term loan claims would have been paid in full and there

would have been a return on the Zohar Lenders’ indirect equity holdings in the hundreds of millions of

dollars.8

           13.      Rather than accede to the Zohar Lenders’ preference that Dura pursue the significant

indications of interest for Dura,9 Ms. Tilton and Jefferies canvassed the market in the United States and

Europe for a period of several months in hopes of refinancing Dura’s secured indebtedness, including

the Zohar Lenders’ Term Loan. Those efforts failed.

           14.      In the Spring and Summer of 2019, Ms. Tilton, the Zohar Funds, and the various

constituents in the Zohar Chapter 11 Cases attempted to mediate a resolution to various issues extant

among them, including Ms. Tilton’s attempted refinancing of Dura’s secured indebtedness. However,

no deal was ultimately reached.



you do so?” A: “Yes. Back then, we were marketing the combined Dura and [other portfolio company] based upon
approximately 152 million of EBITDA. Approximately 25 million of that EBITDA would have come from [the other
portfolio company].” Q: “Is it roughly accurate to say that it would be an 80-20 split between the two companies?” . . .
A: “The preponderance of the value, which [is] in Dura, if you would just do the rough math . . . approximately 80-20 is fine,
but there’s more value to the Dura.” Q: “Okay. 85 to 90 we’ll say then.”).
6
  See, e.g., Deposition of Richard Morgner in the Zohar Chapter 11 Cases, February 11, 2020, a copy of which is attached
hereto as Exhibit A (the “Morgner Deposition”), at 44:9-25 (Q: “Do you recall specifically conversations with Mr. Kost about
ceasing the marketing process at that time?” A: “… in the end of 2018, the view from the Zohars was that they would like
to see the management presentations continue, the sale process to continue.”).
7
 Oct. 23, 2019 Hr’g Tr. at 157:14–17 (Cross-Examination of Richard Morgner, Managing Director and Joint Global Head
of Debt Advisory & Restructuring Services, Jefferies LLC) (Q: “Okay. And you said that the sale process was not moved
beyond these initial expressions of interest, and why is that?” A: “We were directed by Dura CEO, Lynn Tilton, not to
proceed with the sale process.”).
8
 Id. at 157:11-13 (Q: “And this would be a return to equity of, potentially, hundreds of millions of dollars?” A: “That’s
correct.”); see also id. at 189:7-10 (“If we were at the low end of all the ranges, that’s 400 million less approximately 200
million with that. That would have been 200 million available for equity less the fees and expenses associated with the
process.”).
9
    See fn. 6, supra.
                                                              6
                   Case 19-12378-KBO              Doc 990-1        Filed 05/11/20         Page 8 of 44


IV.       Dura’s Bankruptcy Filing

          15.      In September of 2019, Ms. Tilton notified the Zohar Lenders that the Debtors were

experiencing liquidity issues and, absent funding, would potentially need to file bankruptcy. The Zohar

Lenders and Bardin Hill immediately engaged and, over the ensuing month, attempted to work with Dura

and Ms. Tilton on out-of-court rescue financing proposals that would be funded by Bardin Hill and would

have kept Dura out of bankruptcy. As noted infra, Dura’s investment banker would later testify that at

this time, bankruptcy was not Dura’s best option.

          16.      For their part, Dura’s management, legal and financial advisors failed to meaningfully

engage with the Zohar Lenders and Bardin Hill on these financing proposals, including by failing to

provide Bardin Hill with critical diligence and access to information. Jefferies later testified that their

lack of engagement was due, in part, to not receiving sufficient information from Dura to have any

understanding about Dura’s liquidity needs at the time.10 And although Dura’s lead investment banker

was the primary point of contact with Bardin Hill in the negotiations and testified that all proposals by

Bardin Hill were rejected by Dura, he could not (or refused to) identify the person or persons at Dura

that made the executive or board-level decision to reject Bardin Hill’s proposals.11




10
   See, e.g., Oct. 23, 2019 Hr’g Tr. at 171:18–173:2 (Cross-Examination of Richard Morgner, Managing Director and Joint
Global Head of Debt Advisory & Restructuring Services, Jefferies LLC) (Q: “And did Bardin Hill get what it asked for?”
A: “They did not, basically because the information didn’t yet exist” . . . Q: “Is it the kind of information that would
ordinarily exist as a company with Dura’s management team and back office?” A: “The information as to the liquidity of the
company, the rolling 13-week cash flow, it didn’t exist as Mr. Grady was just getting back in his seat after medical leave and
Portage Partners had not yet been retained.” Q: “Did the Debtors respond to the Bardin Hill out-of-court restructuring
proposal?” A: “The debtors encouraged both the second proposal, in particular, and we provided on the first proposal an
issues list pertaining to the items which were outside the control of Dura.” Q: “Was one of the issues the fact that Dura
didn’t know how much financing it actually needed?” A: “On our issues list? No.” Q: “But was that an issue you identified
to Bardin Hill that you were not aware how to size the amount of additional funding that was needed to keep the company
out of bankruptcy?” A: “During the pendency of these discussions – we did say that we were still trying to figure exactly
what the liquidity need was. That’s an accurate statement.” Q: “And that was as late as October 10th, correct?” A: “I don’t
recall the specific date.” Q: “Is it true that by September 2019, Dura knew it would run out of cash by the end of October?”
A: “In September of 2019, Dura had expressed concerns that it could not make payroll in the coming weeks and could be
out of cash potentially before the end of October.”).
11
     See Morgner Deposition at 134:17-135:17.
                                                              7
                Case 19-12378-KBO          Doc 990-1       Filed 05/11/20   Page 9 of 44


       17.     Rather than continue efforts to keep Dura out of bankruptcy, on Saturday, October 12,

2019, Ms. Tilton clandestinely appointed two independent managers (the “Independent Managers”) to

Dura’s board of managers and just little more than three business days later, on October 17th (the

“Petition Date”), the Debtors precipitously filed these cases in the Tennessee Bankruptcy Court. Later

that day, the Debtors filed a motion [Docket No. 19] (the “DIP Motion”) seeking approval of debtor-in-

possession financing from Tilton-affiliated Ark II (the “Tilton DIP Proposal”), which (a) rolled up the

$26.7 million Ark ABL (which, as noted above, Ark II had assumed from Wells Fargo just a few months

prior), (b) granted Ms. Tilton various forms of releases, (c) non-consensually primed the Zohar Lenders’

secured term loan claims, (d) required the bankruptcy to be filed in Tennessee, (e) offered $50 million

of new money financing, and (f) was conditioned on Ms. Tilton being designated as the stalking horse

bidder for substantially all of the Debtors’ assets.

       18.     On October 18, 2019, the Tennessee Bankruptcy Court held a hearing on the Debtors’

various “first day” motions and applications, including the DIP Motion, to which the Zohar Lenders and

Bardin Hill objected. At the conclusion of the hearing, Ms. Tilton agreed to provide the Debtors with

interim funding and defer certain aspects of the Tilton DIP Proposal to a further interim hearing date.

       19.     A few days later, Ford Motor Company – a critical customer of Dura – expressed its views

as to Ms. Tilton’s proposed financing as follows:

       As previously stated, this Reservation of Rights is not intended as an attack against Ms.
       Tilton or the entities that she controls which propose to provide the Dura Debtors with
       critical case financing. With that said, however, it is blackletter bankruptcy law that
       affiliated-party transactions in the bankruptcy context warrant heightened scrutiny. In
       this matter, given the litigious historical context that gives rise to the Dura Debtors'
       bankruptcy proceedings, Ford suggests that this history cannot be ignored when the
       proposed DIP facility is considered. Said another way, the terms and provision of the
       DIP facility are appropriately reviewed with a goal of determining whether such terms
       and conditions are appropriate market protections for a debtor-in-possession lender, or
       instead, serve an alternative purpose of shifting leverage for the benefit of a DIP Lender
       that currently insists upon being a stalking horse purchaser as well. By way of example
       only, in an instance where the same individual serves in dual capacities as the principal
       of the Dura Debtors and the principal of the DIP Lender, it is appropriate to scrutinize
       whether no less than thirty (30) Events of Default (and the corresponding implications of

                                                       8
                  Case 19-12378-KBO            Doc 990-1        Filed 05/11/20        Page 10 of 44


           each) under the proposed financing are necessary and appropriate under the circumstance
           of this matter.

Docket No. 144.

           20.     The contested first day hearing continued on October 23, 2019, and included live

testimony from Jill Frizzley (one of the Debtors’ two Independent Managers), Richard Morgner of

Jefferies (the Debtors’ investment banker), Kevin Grady (then the Debtors’ Chief Financial Officer), and

Matthew Ray of Portage Point Partners (the Debtors’ financial advisor). That same day, just prior to the

start of the hearing, the Debtors filed a sale and bidding procedures motion that described Ms. Tilton’s

stalking horse bid, which provided no recovery to the Zohar Lenders on account of their secured term

loan claims or their indirect equity stake in the Debtors.12 At the hearing, Bardin Hill continued to offer

the Debtors an alternative DIP financing proposal over the Debtors’ and Ms. Tilton’s objection.

           21.     The unrebutted evidence adduced at the October 23rd hearing in Nashville revealed the

following:

                   a. In November 2018, the monetization process conducted under the Settlement
                      Agreement approved in the Zohar Chapter 11 Cases resulted in no less than eight
                      initial expressions of interest from non-insider buyers (four strategic and four
                      financial sponsors) with initial expressions ranging in midpoint valuation from $526.5
                      million to $837 million (with valuation ranges as high as $875 million);13

                   b. If any one of the initial expressions of interest were to close at the initial valuation
                      expressed — even on the lowest end of value — the transaction would have paid off
                      all of Dura’s funded debt (including the Zohar Lenders’ $105 million of secured term
                      loan) and trade debt, and yielded hundreds of millions of dollars in equity value for
                      the Zohar Lenders;14




12
     Docket No. 154.
13
  Oct. 23, 2019 Hr’g Tr. at 154:23-156:5 (Mr. Morgner’s testimony outlining the midpoint values of each of the indications
of interest received).
14
 Id. at 157:11-13 (Mr. Morgner Cross Examination) (Q: “And this would be a return to equity of, potentially, hundreds of
millions of dollars?” A: “That’s correct.”).
                                                            9
                  Case 19-12378-KBO               Doc 990-1         Filed 05/11/20          Page 11 of 44


                  c. After receipt of the initial expressions of interest, the Debtors’ investment banker,
                     Jefferies, was “directed by Dura CEO, Lynn Tilton, not to proceed with the sale
                     process.”15

                  d. Shortly after Ms. Tilton unilaterally stopped Dura’s prepetition monetization process,
                     which was counter to Jefferies’ expectations at the time, she instead focused her
                     attention on attempting to purchase several of the Portfolio Companies, including
                     Dura, for her own benefit using financing offered by Jefferies, Dura’s pre- and post-
                     petition investment banker.16

                  e. During these negotiations, Jefferies attributed a value to Dura in the “hundreds of
                     millions of dollars” and Dura was in the “top three” of the Portfolio Companies from
                     a value perspective.17

                  f. When Ms. Tilton’s attempt to purchase Dura through a sale funded by Jefferies failed,
                     she caused Ark II to assume Wells Fargo’s Prepetition ABL Loan in August 2019.18

                  g. Upon assignment of the Prepetition ABL Loan to Ark II, Ms. Tilton immediately
                     reduced Dura’s borrowing capacity from $40 million to $27 million.19

                  h. Despite the Ark ABL being oversecured by approximately $9 million, Ms. Tilton
                     would not increase Dura’s borrowing capacity thereunder and would only lend




15
  Id. at 157:14-17 (Mr. Morgner Cross Examination) (A: “We were directed by Dura CEO, Lynn Tilton, not to proceed with
the sale process.”).
16
  Id. at 158:22-159:18 (Mr. Morgner Cross Examination) (Q: “Did you ever express to anyone that [ending the sale process]
was the wrong decision?” A: “As I sit here today, I don’t recall.” Q: “At that point in time, was it Jefferies plan to
recommence the sale process at some point?” A: “At that point in the fall of 2018, I thought we would recommence the sale
process in the spring of 2019.” Q: “In fact, wasn’t the plan – wasn’t Jefferies’ recommendation to Dura to recommence the
sale process as early as January 2019?” A: “Sir, as I sit here today, I just remember recommencing the process in 2019. My
best recollection was spring.” Q: “So you believed it . . . would have been in Dura’s best interest to recommence the sale
process at some point in the first quarter of 2019?” A: “My testimony was that back then, I believed that we would
recommence the sale process in the first part of 2019, yes.” Q: “Okay. And what happened when you recommenced the
sale process in the first part of 2019?” A: “The sale process . . . wasn’t restarted in 2019.”); see also id. at 161:19-162:1 (Mr.
Morgner Cross Examination) (Q: “Okay. And your declaration, you testified that in the spring and summer of 2019, Jefferies
provided a funding commitment to Patriarch Partners to recapitalize certain of the Zohar portfolio companies which included
the debtors as well as certain non-debtors. Do you recall that testimony?” A: “I do.” Q: “Okay. And Patriarch Partners is
owned by who?” A: “My understanding it’s owned by Lynn Tilton.”).
17
  Id. at 164:11-165:3 (Mr. Morgner Cross Examination) (Q: “And in the spring of 2019, do you recall roughly what values
were attributable to Dura?” A: “As I sit here today, I don’t recall the exact amounts, no.” Q: “Would it be hundreds of
millions of dollars?” A: “It would have been hundreds of millions of dollars, sir.” Q: “When you say Dura – I believe you
referred to it as a core asset – so in the groupings of portfolio companies, Dura would be in the top three?” . . . A: “Yes, Dura
was one of the key assets. It was in the top three.”).
18
  Id. at 84:9-14 (Mr. Ray Cross Examination) (Q: “Are you aware that the company previously had a $40 million line of
credit with Wells Fargo?” A: “Yes.” Q: “And you are aware that Ms. Tilton purchased that in August of 2019.” A: “Yes.”).
19
  Id. at 84:15-23 (Mr. Ray Cross Examination) (Q: “Are you aware that the maximum commitment under that facility, now
operated by Ms. Tilton entity, is $27 million?” A: “Yes.” Q: “So that’s about 13 million less in borrowing capacity than
under the Wells Fargo facility.” A: “Correct.” Q: So when Ms. Tilton took this over, the borrowing availability went down.”
A: “It appears so.”).
                                                               10
                 Case 19-12378-KBO               Doc 990-1        Filed 05/11/20         Page 12 of 44


                      additional funds to Dura in connection with a take-it-or-leave-it chapter 11 financing
                      that expressly required a filing in Tennessee.20

                  i. In September of 2019 – prior to the appointment of any Independent Managers—Ms.
                     Tilton told Jefferies that Dura may need to file bankruptcy. Jefferies explicitly
                     disagreed that bankruptcy was the best option for Dura.21

                  j. Ms. Tilton’s DIP financing proposal was received by Dura before any Independent
                     Managers were appointed.22

                  k. Ms. Tilton’s original DIP proposal communicated to Dura before any Independent
                     Managers were appointed contained (i) a roll-up of the Ark ABL, (ii) non-consensual
                     priming liens on the Zohar Lenders’ term loan priority collateral, and (iii) a
                     requirement that Ms. Tilton be designated as the stalking horse bidder.23

                  l. Dura’s investment banker testified that all of the foregoing items contained in Ms.
                     Tilton’s original insider DIP financing proposal were agreed to by the Independent
                     Managers and, despite testifying that there was “significant negotiations” among Dura
                     and Ms. Tilton, the only concession the banker could identify specifically was an
                     extension of the maturity date by fifteen (15) days.24




20
  Id. at 85:3-16 (Mr. Ray Cross Examination) (Q: “So with more than $36 million of eligible collateral but only 27 million
available to lend, the ABL was pretty significantly oversecured at that point. Is that right?” A: “I have not done a review of
the collateral itself, but based on those calculations, it would appear oversecured.” Q: “And, in fact, the borrowing base
certificate showed more than $9 million available under the ABL in what’s referred to as suppressed availability. Is that
correct?” A: “That is correct.” Q: “But Ms. Tilton would not loosen any of those restrictions on lending, would she?”
A: “That is my understanding.” Q: “She would only lend if Dura went into Chapter 11.” A: “That is my understanding.”).
21
   Id. at 169:4-15 (Mr. Morgner Cross Examination) (Q: “When were you first told that – when did you first learn that Dura
may need to file bankruptcy?” A: “The September of 2019.” Q: “And who told you that?” A: “Ms. Tilton and Mr. Grady.”
Q: “And that was before the independent directors had been installed, correct?” A: “That’s correct.” Q: “Did you believe
at the time you heard that bankruptcy was the best option for Dura?” A: “No. Because I worked diligently to try to find out-
of-court financing to avoid a bankruptcy.”).
22
  Id. at 174:23-175:3 (Mr. Morgner Cross Examination) (Q: “Okay. Let’s discuss the DIP proposal. When did the debtors
receive Ark’s DIP proposal?” A: “I don’t recall the specific date.” Q: “Was it before or after the independent directors
were appointed.” A: “I believe it was before.”).
23
   Id. at 175:25-176:8 (Mr. Morgner Cross Examination) (Q: “Do you recall if the original proposal had a roll-up of the
ABL?” A: “I believe it did.” Q: “Do you recall if the original proposal called for priming of the Zohars’ liens?” A: “I
believe it did.” Q: “Do you recall if the original proposal had a requirement that Ms. Tilton be designated as the stalking
horse bidder?” A: “It did.”).
24
   Id. at 176:9-22 (Mr. Morgner Cross Examination) (Q: “Can you give the Court some idea of what significant concessions
were given in light of the fact that the major issues that some of the parties that are objecting to this DIP were in the very
original proposal submitted by Ark and agreed to by the debtors?” A: “As I sit here today, I can recall that we extended the
maturity from 120 days to 135 days, that there was pushback on certain controls, fiduciary outs, things along those nature,
sir.” Q: “Okay. Do you consider 15 days a major concession?” A: “I was testifying as to what changed.” Q: “And the
independent managers agreed to all those terms?” A: “The independent managers ultimately approved the – moving forward
with the DIP term sheet.”).
                                                             11
                  Case 19-12378-KBO               Doc 990-1         Filed 05/11/20         Page 13 of 44


                  m. Ms. Tilton placed a deadline by which Dura had to accept her financing proposal of
                     approximately 24 to 48 hours, despite the fact that Dura was not prepared to file
                     bankruptcy in that time frame.25

                  n. Dura “shopped” Ms. Tilton’s DIP financing proposal to seven (7) potential alternative
                     lenders on a no-names basis for not longer than 2 hours and fifteen minutes in the
                     aggregate.26

                  o. Dura’s investment banker testified that (i) in the weeks prior to the Dura bankruptcy
                     filing, Bardin Hill had proposed out-of-court financing to Dura but Dura failed to
                     provide required diligence or a response to the proposal, and (ii) following Dura’s
                     bankruptcy filing, Bardin Hill offered an alternative, non-insider DIP financing
                     proposal whose terms were within market without Bardin Hill requiring to be
                     designated as the stalking horse bidder.27

25
  Id. at 176:23-177:19 (Mr. Morgner Cross Examination) (Q: “Did Ark’s proposal have any deadline associated with it by
which it had to have been accepted by the debtors or expire?” A: “It did.” Q: “And what was the deadline?” A: “It was at
some point last week. I don’t recall whether it was Wednesday or Friday.” Q: “Okay. If you don’t remember the date, can
you tell the Court how many days or hours the debtor was given once it was given this deadline?” A: “I recall, with all the
moving pieces and all the negotiations going on, that while I was hopeful that we could find an out-of-court solution, that the
DIP financing from Ms. Tilton was going to, you know, terminate within days of the back-and-forth of the previous week.”
Q: “So sitting here today, Mr. Morgner, you don’t remember the amount of time the debtor was given to accept this proposal
before it expired?” A: “That’s correct.” Q: “And you don’t have a rough idea of how much time that was?” A: “I testified
to, I believe, it was days.” Q: “Okay. One day, two days, three days?” A: “Between one and two days, sir.”).
26
   Id. at 179:17-180:12 (Mr. Morgner Cross Examination) (Q: “You testified in your declaration that the debtors also sought
financing for third-party sources prior to the commencement of these cases, and it said – you testified that you talked to seven
banks.” A: “I reached out to seven financial institutions to see if they would provide a junior DIP to Dura.” Q: “What did
that involve?” A: “I picked up the phone, called sources of capital that I’ve known, sources of capital that are – have
experience in providing DIP in special situations, financing.” Q: “Okay. So of the seven, who did you talk to the longest?
Not by name. What’s the longest call you had on the seven that you contacted?” A: “These were short calls, probably around
15 minutes in duration.” Q: “Did you offer them any due diligence?” A: “I called them on a no-names basis to see if they’re
– they had interest in providing a junior DIP, and I gave them the company’s current leverage levels.” Q: “And did they
decline?” A: “They declined.”).
27
   Id. at 170:17-173:3 (Mr. Morgner Cross Examination) (Q: “Okay. So at some time, I think you testified, Bardin Hill made
a proposal for what’s been referred to as an out-of-court rescue financing.” A: “That’s correct.” Q: “And that was . . . to
keep Dura out of bankruptcy, correct?” A: “That’s correct.” . . . Q: “And did Bardin Hill request diligence in connection
with its proposal?” A: “They did.” . . . Q: “Did the information in the requests as you recall – did the request – information
requested, did it seem reasonable?” A: “There were several lists. Certain lists seemed reasonable, others seemed beyond
the scope in my experience.” Q: “In what way?” A: “There was one request which looked into information provided as
part of a quality earnings exercise of a year ago, but there was many items on the list that were very traditional items that any
lender would look to.” Q: “And did Bardin Hill get what it asked for?” A: “They did not, basically because the information
didn’t yet exist.” Q: “I’m sorry, could you repeat that?” A: “One of the key issues . . . . They didn’t get what they asked
for because certain of the information did not exist.” Q: “Is it the kind of information that would ordinarily exist at a company
with Dura’s management team and back office?” A: “The information as to the liquidity of the company, the rolling 13-
week cash flow, didn’t exist as Mr. Grady was just getting back in his seat after medical leave and Portage Partners had not
yet been retained.” Q: “Did the debtors respond to the Bardin Hill out-of-court restructuring proposal?” A: “The debtors
encouraged both the second proposal, in particular, and we provided on the first proposal an issues list pertaining to the items
which were outside the control of Dura.” Q: “Was part of – was one of the issues the fact that Dura didn’t know how much
financing it actually needed?” A: “On our issues list? No.” Q: But was that an issue you identified to Bardin Hill that you
were not aware how to size the amount of additional funding that was needed to keep the company out of bankruptcy?”
A: “During the pendency of these discussions for – we did say that we were still trying to figure exactly what the liquidity
need was. That’s an accurate statement.” Q: “And that was as late as October 10th, correct?” A: “I don’t recall the specific
date.” Q: “Is it true that . . . by September of 2019, Dura knew it would run out of cash by the end of October?” A: “In
September of 2019, Dura had expressed concerns that it could make payroll over the upcoming weeks and could be out of
                                                                12
                 Case 19-12378-KBO                Doc 990-1        Filed 05/11/20         Page 14 of 44


                  p. Ms. Tilton’s proposed stalking horse bid was valued at approximately $157 million
                     (including assumption of liabilities) which was “significantly less than the numbers
                     we walked through earlier” (referencing the November 2018 expressions of interest)
                     and there would be no recovery to the Zohar Funds under Ms. Tilton’s stalking horse
                     bid (which, again, was a requirement under her proposed DIP financing facility).28

         22.      At the conclusion of evidence, Judge Mashburn requested an off-the-record chambers

conference with just Dura’s and the Zohar Lenders’ counsel; Ms. Tilton’s counsel was not permitted to

attend. As a result of the chambers conference, Dura no longer pursued Ms. Tilton’s DIP financing

proposal and, instead, sought approval of Bardin Hill’s proposed DIP facility (the “Bardin Hill DIP

Facility”). Burdened with the knowledge that, like her DIP financing proposal, the court would not

approve her stalking horse bid, Ms. Tilton withdrew it as well.29

         23.      On November 1, 2019, the Court entered an agreed order in the Zohar Chapter 11 Cases,

transferring the Debtors’ chapter 11 cases from the Tennessee Bankruptcy Court to this Court, effective

as of November 8, 2019 [Zohar Docket No. 1060].




cash potentially before the end of October.”); 181:19-182:10 (Mr. Morgner Cross Examination) (Q: “Do you view Bardin
Hill’s proposal otherwise as being within market?” A: “The terms that a banker looks to – commitment fee, pricing, I can
testify to that, that those terms are within market norms, yes.” Q: “Okay. So Bardin Hill is putting up what you would
consider a market DIP proposal without certain of the features that Ms. Tilton is demanding as a part of her DIP package,
correct?” A: “I’m not sure what you mean by certain features. If the question is do they require to be the stalking horse
bidder . . . Bardin Hill is not being required to be the stalking horse bidder.” Q: “And you’re aware that Bardin Hill simply
wants a transparent, non-insider process, correct?” A: “That’s correct.”).
28
  Id. at 182:24-183:14 (Mr. Morgner Cross Examination) (Q: “Now, with respect to Ms. Tilton’s bid, you’re aware that Ark
has required that it be the stalking-horse designee, correct?” A: “Correct, sir.” Q: “And what’s the consideration under that
proposal?” A: “The consideration to the Dura debtors would be a credit bid – credit bid of the DIP as well as the assumption
of the European indebtedness, plus the trade that would be – trade liabilities would be unimpaired.” Q: How does that
compare to the proposals from November of 2018 that we walked through earlier in your testimony?” A: “Just adding up
the numbers I have you, Mr. Barry, the DIP is $77 million. There’s approximately $80 million of debt in Europe. That’s
approximately $157 million. Obviously 157 million is significantly less than the numbers we walked through earlier in my
testimony.”).
29
  At the May 4, 2020 hearing in these cases, counsel to the Debtors stated to the Court that, at this time, the Debtors “could
proceed down the path of having the Patriarch DIP stalking horse agreement approved and using that to set the floor for a
subsequent auction, or we could terminate those arrangements and, instead, pursue alternative financing from Bardin
Hill…The debtors and their advisors and the independent directors made that decision in an effort to bring peace to the
case…” May 4, 2020 Hr’g Tr. at 6:7-19. The reality is, the Debtors did not have the option of proceeding to have Ms.
Tilton’s DIP financing and stalking horse bid approved because the Tennessee Bankruptcy Court made it clear to counsel to
the Debtors that he would not approve them. See Morgner Deposition at 179:20-180:10 (Q: “Did you come to have an
understanding of what happened in the [conference in Judge Mashburn’s chambers]?” A: “I did.” Q: “And what was it?”
A: “. . . my recollection, having been told by other advisors to Dura . . . that the judge was not going to approve Ms. Tilton’s
proposal….”).
                                                              13
               Case 19-12378-KBO         Doc 990-1       Filed 05/11/20    Page 15 of 44


       24.     Also on November 1, 2019, the Office of the United States Trustee appointed an official

committee of unsecured creditors in these chapter 11 cases (the “Committee”).

V.     The Final DIP Order

       25.     On November 19, 2019, the Court entered a final order approving the Bardin Hill DIP

Facility [Docket No. 340] (the “Final DIP Order”).

       26.     Under the Final DIP Order, the Bardin Hill DIP Facility: (a) provided Dura with up to

$84 million in post-petition borrowing, approximately $27 million of which was used to pay off the Ark

ABL and Ms. Tilton’s initial interim DIP loan (Final DIP Order ¶ 7); (b) granted Bardin Hill, among

other things, valid, perfected, first priority, senior priming liens (the “DIP Liens”) on all of Dura’s

property, consensually priming the liens held by the Zohar Lenders, including the Adequate Protections

Liens (as defined below) (Final DIP Order ¶ 10); (c) confirmed the Zohar Lenders’ claims in an amount

not less than $104 million on account of their prepetition term loan to Dura; and (d) granted the Zohar

Lenders (i) a superpriority administrative expense claim for adequate protection of its interests in all

Prepetition Collateral (as defined in the Final DIP Order), including the Cash Collateral, in an amount

equal to the aggregate diminution in the value of the Prepetition Term Loan Agent’s interests in the

Prepetition Collateral (including Cash Collateral) from and after the Petition Date, junior only to the DIP

Liens (the “Adequate Protection Liens”), (ii) adequate protection payments in cash (subject to a monthly

cap of $65,000, with all excess amounts being accrued until the DIP Loans are paid in full) of all fees,

costs, and expenses of the professionals to the Prepetition Term Loan Lenders and the Prepetition Term

Loan Agent and all accrued and unpaid prepetition and postpetition interest due and payable and required

to be paid in cash under the Prepetition Term Loan Documents (as defined in the Final DIP Order), and

all administrative fees and costs and expenses of the Prepetition Term Loan Agent (Final DIP Order ¶

15) (the “Professional Fee Claims,” and together with the Adequate Protection Liens, the “Adequate

Protection Claims”).


                                                    14
                    Case 19-12378-KBO             Doc 990-1        Filed 05/11/20        Page 16 of 44


           27.      Thus, in order to facilitate the orderly administration of the Dura’s chapter 11 bankruptcy

cases and to ensure a timely and fulsome sale process, the Zohar Lenders consented to:

                    a.       Priming of the prepetition Term Loan Collateral by the Bardin Hill DIP Facility;

                    b.       deferral of any payment of adequate protection during these chapter 11 cases to
                             ensure adequate operational liquidity; and

                    c.       accrual (but not immediate payment) of any and all professional fees of the Zohar
                             Lenders and minimal payment of $65,000 per month to the Zohar Lenders’ term
                             loan agent, Ankura Trust Company.

           28.      Also by the Final DIP Order, the Court established December 31, 2019, as the initial end

of the Challenge Period applicable to non-Committee parties in interest and January 31, 2020 for the

Committee. Final DIP Order ¶ 20(a). As to the Prepetition Term Loan, on December 31, 2019, the

Challenge Period expired as to all parties other than the Committee and expired as to the Committee on

April 9, 2020.

           29.      The Challenge Period has not expired as to all parties with respect to the Ark ABL.

VI.        Dura’s Postpetition Sale Process

           30.      Dura’s postpetition marketing process has, unfortunately, not been nearly as successful

as the prepetition process, which, as noted above, resulted in indications of interest that would have

returned hundreds of millions of dollars in value to the Zohar Lenders but was suspended at the direction

of Ms. Tilton.

           31.      On November 19, 2019, the Court held a hearing (the “Bid Procedures Hearing”) to

consider approval of Dura’s proposed bidding and sale procedures. Related to the sale process, one of

Dura’s Independent Managers had previously testified in Tennessee that “overseeing a fair and

transparent sales process” “would be the exclusive domain of the independent managers . . . in

consultation with Judge Farnan.” 30 (emphasis added).                    In line with this prior testimony, at the

uncontested Bid Procedures Hearing, Dura’s counsel represented to the Court that “the debtors with their


30
     Oct. 23, 2019 Hr’g Tr. at 209:23-210:5 (direct testimony of Ms. Jill Frizzley, Dura’s Independent Manager).
                                                              15
                   Case 19-12378-KBO              Doc 990-1        Filed 05/11/20       Page 17 of 44


advisors and independent directors have taken extraordinary steps to set up an important governance

structure to police the sale process…” 31 and that the Independent Managers, with the assistance of

Jefferies and Portage Point Partners, would manage information flow regarding the sale process “versus

Ms. Tilton herself.” 32 Following this hearing, the Court entered the Order (I) Approving Bidding

Procedures with Respect to Substantially all Assets, (II) Approving Contract Assumption and Assignment

Procedures, (III)Scheduling Bid Deadlines, an Auction, and the Hearings and Objection Deadlines

Related Thereto, and (IV) Approving the Form and Manner of Notice Thereof [Docket No. 339] (the

“Bidding Procedures Order”). The Bidding Procedures Order initially established a January 22, 2020

bid deadline, a January 27, 2020 auction, and a February 11, 2020 sale hearing.

           32.      Despite assurances to this Court and Dura’s stakeholders that “exclusive dominion” over

all aspects of the sale process were vested with the Independent Managers to the exclusion of Ms. Tilton

and Ms. Tilton’s recent representations to the Court that she “had no control over the marketing and sale

process . . . .”33 the evidence demonstrates that Ms. Tilton retained control over critical aspects of the

sale process, including what information was provided to potential bidders and what information was

withheld from them. Moreover, the sufficiency and timing of the information provided to potential

bidders appears to have been inadequate and sluggish.

           33.      For example, on December 3, 2019 (a month and a half after these chapter 11 cases were

filed), Jaspinder Kanwal of Jefferies e-mailed Ms. Tilton requesting her permission to load “non-

controversial documents as soon as practicable” into Dura’s sale process data room concurrent with

preparation of the Debtors’ revised business plan.34 See Exhibit B. Ms. Tilton responded on December




31
     Nov. 18, 2019 Hr’g Tr. at 7:9-14.
32
     Nov. 18, 2019 Hr’g Tr. at 32:12-22.
33
     Patriarch’s Limited Statement and Reservation of Rights [Docket No. 965] at ¶ 2.
34
  As discussed below, the Debtors’ December 2019 revised business plan has independent significance to the success of the
sale process.
                                                              16
                   Case 19-12378-KBO        Doc 990-1     Filed 05/11/20    Page 18 of 44


4, 2019 that “We do not have the bandwidth to do both. We must work on the plan first . . . I will pass

along time to the team to address as soon as we are able.” Exhibit B.

           34.     Among the non-controversial documents Jefferies was seeking—but was denied—

permission to load into the data site “as soon as practicable” were the Court-approved bidding

procedures, which was not only a public document, but was approved more than two (2) weeks prior.

Jefferies similarly requested authority from Ms. Tilton to share with potential bidders legal corporate

organizational documents, historical financial data dating back to 2014, borrowing base certificates

dating back to 2018 and various employee benefits documents, some of which also dated back to 2014.

It is unclear why, two months into Dura’s bankruptcy cases and post-petition sale process, these types

of “non-controversial” documents were still waiting to be loaded into Dura’s sale data room—

particularly given that Dura, with Jefferies’ assistance, had started its initial marketing process in May

of 2018—or why Ms. Tilton was the gatekeeper to the data room.

           35.     Again on December 15, 2019, Jefferies contacted Ms. Tilton for permission to load key

sale diligence into Dura’s sale data room. In that communication, Conor Coleman of Jefferies advised

Ms. Tilton that certain materials were “ready to be uploaded pending your sign off.” Exhibit C, p. 3.

After a brief e-mail exchange, Ms. Tilton stated that “I will approve the documents. But remember, this

is a sale in bankruptcy and this is overkill on information.” Id., p. 1 (emphasis added). The lead Jefferies

banker would later testify that he understood Ms. Tilton’s comment to mean that Ms. Tilton thought

Jefferies was proposing “too much information” be put in the data room.35

           36.     Thus, Ms. Tilton was, at a minimum, deciding what information was made available to

prospective purchasers. Based on the information being populated into the data site some two months

into these chapter 11 cases (and 18 months after the commencement of Dura’s pre-petition marketing

efforts), the sale data site appears to have been significantly under-populated.


35
     Morgner Deposition at 197:13-198:12.
                                                     17
                       Case 19-12378-KBO          Doc 990-1       Filed 05/11/20         Page 19 of 44


            37.         Further troubling, the Debtors’ investment banker initially pushed to finalize the critical

Confidential Information Memorandum (the “CIM”) as soon as possible after the Petition Date.36 A

“key element to revising the CIM” was Dura’s revised business plan which Jefferies expected “would

take around a week to revise.”37 However, rather than one week, Ms. Tilton and the rest of Dura’s

management team38 took six weeks or more to revise Dura’s business plan—time Dura’s sale process

could ill-afford to lose.39

            38.         Acknowledging the criticality of the CIM to the sale process, Jefferies opted not to wait

for the revised business plan to update the CIM and instead (while the revised business plan was in

process), “went with historical financial information only and produced the CIM in a matter of weeks

from the petition date[]” (the “November 2019 CIM”). 40 Accordingly, the November 2019 CIM

provided to potential bidders presented, among other things, EBITDA figures based on Dura’s financial

performance over the prior twelve months. Adjusted EBITDA is, according to Dura’s investment

banker, “the key number upon which bidders, generally speaking, formulate their proposals and negotiate

around a deal. Transactions are often quoted as a multiple of EBITDA.”41 In late December 2019,

approximately six weeks after presenting the November 2019 CIM to potential bidders, Dura completed

their revised business plan which, according to Dura’s investment banker, presented a new, 2019

Adjusted EBITDA figure. As Dura’s investment banker testified, the December 2019 update informed

potential bidders that “the 80 to 90 million of historically trailing adjusted EBITDA . . . is now for 2019




36
  Id. at 201:18-25; see also id. at 184:8-185:14 (Mr. Morgner testifying that Jefferies’ first order of business was to update
the CIM).
37
     Id. at 202:1-10.
38
  As testified to by the Debtors’ restructuring advisor, Ms. Tilton, as CEO and sole member of the board of directors, with
the assistance of the CFO and the COO make almost all of the decisions for the company. See Dec. 03, 2019 Hr’g Tr. at
30:5-18.
39
     Morgner Deposition at 202:11-14.
40
     Id. at 202:15-20.
41
     Id. at 206:1-6.
                                                             18
                       Case 19-12378-KBO        Doc 990-1      Filed 05/11/20    Page 20 of 44


approximately 45 million dollars.”42 (i.e., the EBITDA figures presented by Dura were approximately

one-half of the EBITDA figures shown in the November 2019 CIM).43

            39.        It is this unexpected and eye-popping negative adjustment in EBITDA that Dura’s

counsel was presumably referring at the May 4, 2020 hearing in these chapter 11 cases when he said “at

the end of the year when we realized the DIP was impaired at that point we had 8-9 binding letters of

intent but those letters of intent effectively went away when bidders got under the hood and saw kind of

what was going on with the business . . . .”44 Indeed, when active bidders “got under the hood” in late

December 2019, what they saw was half an engine when, just a week prior, an entire engine was found.

If, hypothetically speaking, the complete failure of Dura’s sale process can be attributed to any single

event, it would be the calamity surrounding the approximate $50 million dollar downward adjustment to

Dura’s EBITDA presentation three weeks before the bid deadline; something Ms. Tilton, Dura’s CEO,

would be hard pressed to hang around the neck of any other party, including the Zohar Funds.

            40.        Following these revelations concerning Dura’s business, on January 2, 2020, the Court

entered a consensual revised Bidding Procedures Order, extending the sale process and establishing a

February 21, 2020 bid deadline, February 26, 2020 auction, and a March 23, 2020 sale hearing.

            41.        Shortly thereafter, Dura’s investment banker established January 30, 2020 as the deadline

for all parties to submit initial proposals with the goal of procuring a stalking horse bidder in advance of

the February 21st bid deadline. On that date, Dura received just two contingent, unqualified expressions

of interest: one indicating a valuation below the Bardin Hill DIP Facility, and the other proposing to

acquire the Bardin Hill DIP Facility and pay the Zohar Lenders a penny on the dollar for their term loan

debt.




42
     Id. at 209:6-9.
43
     Id. at 208:23-209:15.
44
     May 4, 2020 Hr’g Tr. at 7:20-8:3.
                                                          19
                Case 19-12378-KBO             Doc 990-1        Filed 05/11/20        Page 21 of 44


        42.      Facing the reality of their failed sales process,45 Dura turned to Bardin Hill and the Zohar

Lenders. The Zohar Lenders immediately met with their constituents and engaged in around the clock

discussions with Dura, Jefferies, MBIA, the Zohar III Controlling Class and various other parties in

interests in an attempt to salvage the now-failed sale process.

        43.      On February 6, 2020, the Zohar Lenders filed an emergency motion in the Zohar Chapter

11 Cases requesting that the Court authorize the Zohar Lenders to credit bid on Dura’s assets. Six days

later, on February 12th, the Court authorized the Zohar Lenders to engage as a bidder in Dura’s cases.

Thereafter, the Zohar Lenders engaged in intense diligence and extensive negotiations with potential

transaction partners to submit a bid for the totality of Dura’s operations. On February 24, the Zohar

Lenders—with the strong encouragement of Dura and their advisors—submitted a joint venture bid with

a transaction partner (the “Zohar Transaction Partner”), subject to the Zohar Transaction Partner’s

confirmatory due diligence.

        44.      Just days later, upon further review of Dura’s business plan and financial projections, the

Zohar Transaction Partner informed the Zohar Lenders that it was no longer prepared to move forward

with the February 24th joint venture bid and, like other bidders, believed the valuation of Dura was well

inside the Bardin Hill DIP Facility.

        45.      As reported to the Court at the May 4, 2020 hearing in these cases, since this time, the

only binding proposals that have emerged from the sale process are the Agreements with the Purchasers.

        46.      On April 17, 2020, Dura filed that certain Notice of Debtors’ Entry Into Stock and Asset

Purchase Agreement for Sale of Debtors’ European Business [Docket No. 894] (the “European Sale

Notice”). Pursuant to the European Sale Notice, Dura entered into a sale agreement, subject to Court

approval, whereby Dura intends to sell, among other things, (a) the capital stock of certain of the Debtors’

foreign non-Debtor subsidiaries, (b) other assets, including intellectual property related to the operations

45
  From early February throughout March the Zohar Lenders repeatedly asked Dura to provide the Court with a status report
regarding the sale process’s failure, but Dura determined doing so was unnecessary.
                                                          20
               Case 19-12378-KBO          Doc 990-1      Filed 05/11/20     Page 22 of 44


of the Debtors’ foreign non-Debtor subsidiaries, and (c) all of the rights, claims or causes of action of

the Debtors of any kind, including those available under the Bankruptcy Code, against any party,

including any officer, director or affiliate of, or lender to, any Debtor (and the proceeds of any insurance

policies related to any such rights, claims or causes of action) arising at any time prior to the closing of

the sale, subject to certain exceptions (as more specifically defined in the European Sale Agreement, the

“Claims”), to an affiliate of Bardin Hill in exchange for a credit bid of $50 million.

       47.     On April 30, 2020, Dura filed that certain Notice of Debtors’ Entry Into Stock and Asset

Purchase Agreement for Sale of Debtors’ North American Business [Docket No. 931] (the “North

American Sale Notice”). Pursuant to the North American Sale Notice, Dura intends to sell, among other

things, (a) the Debtors’ assets comprising the Debtors’ North-American operations, (b) the capital stock

of certain of the Debtors’ foreign non-Debtor subsidiaries, and (c) all of the rights, claims or causes of

action of the Debtors of any kind, including those available under the Bankruptcy Code, against any

party, including any officer, director or affiliate of, or lender to, any Asset Seller or Transferred

Subsidiary or any of their respective Affiliates (other than any Transferred Subsidiaries (as defined in

the DE Purchase Agreement)) (and the proceeds of any insurance policies related to any such rights,

claims or causes of action) arising at any time prior to the Closing, subject to certain exceptions. (as

more specifically defined in the European Sale Agreement, the “Claims”), to an affiliate of Bardin Hill

in exchange for a credit bid of $5 million and a cash payment of $11.25 million to fund certain

professional fees and related expenses.

       48.     The Sale Agreements will result in, among other things:

               a.      an approximately $35 million deficiency claim remaining on the Bardin Hill DIP
                       Facility;

               b.      no recovery on account of the Zohar Lenders’ adequate protection claims granted
                       under the Final DIP Order;

               c.      no recovery on account of the Zohar Lenders’ $105 million secured term loan
                       facility; and

                                                    21
                    Case 19-12378-KBO         Doc 990-1     Filed 05/11/20    Page 23 of 44


                    d.       needless to say, no recovery on account of the Zohar Lenders’ indirect equity
                             interests.

                                           RESERVATION OF RIGHTS

           49.      The results of these bankruptcy cases were unimaginable at their inception, much less

one-year prior when Ms. Tilton directed Jefferies not to pursue any of the numerous indications of

interest that would have paid off Dura’s indebtedness in full and returned hundreds of millions of dollars

in equity value to the Zohar Lenders. Dura’s recent attribution of their failed sale process to lack of a

stalking horse bidder and unstated “macroeconomic” factors is not acceptable, even if true. The Court

and Dura’s non-insider constituents were promised a “full, fair, equitable” and “transparent” process,46

but despite these promises, Ms. Tilton was permitted to determine what information was given to

prospective bidders and when that information would be provided (if at all). The Debtors’ vague

allusions to “macroeconomic” factors can hardly be described as transparent when they know full well

that microeconomic factors—most significantly, the drastic December 2019 revisions to their business

plan and Adjusted EBITDA and lack of forethought prior thereto—are significant and identifiable factors

in the failure of their sale process.

           50.      Nonetheless, as noted above, the Zohar Lenders will not stand in the way of the proposed

sales to the Purchasers and fully support Bardin Hill’s efforts to preserve Dura’s business and thereby

save thousands of jobs. However, in light of the facts and circumstances set forth above, among others

that may later be unearthed in discovery, the Zohar Lenders believe that they and the Debtors’ estates

may hold substantial claims and causes of action arising from the harm suffered by Dura and its

stakeholders under Ms. Tilton’s control, including, but not limited to, claims relating to breaches of the

Settlement Agreement. The Zohar Lenders hereby reserve all rights as both creditors and equityholders

of the Debtors, including, but not limited to, their rights to object to the proposed sales and Sale

Agreements, or any terms thereof, at or prior to the hearing thereon, and their rights in connection with


46
     Oct. 23, 2020 Hr’g Tr. at 210:8-11.
                                                       22
               Case 19-12378-KBO          Doc 990-1       Filed 05/11/20     Page 24 of 44


any and all claims or causes of action related to Dura and its pre-petition and post-petition sale processes,

including, but not limited to, claims for breach of the Settlement Agreement, breaches of fiduciary duty,

negligence, bad-faith or willful misconduct.



 Dated: May 8, 2020                     YOUNG CONAWAY STARGATT & TAYLOR, LLP
        Wilmington, Delaware
                                        /s/ Joseph Barry
                                        James L. Patton, Jr. (No. 2202)
                                        Robert S. Brady (No. 2847)
                                        Michael R. Nestor (No. 3526)
                                        Joseph M. Barry (No. 4221)
                                        Ryan M. Bartley (No. 4985)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253

                                        Counsel to the Zohar Lenders




                                                     23
Case 19-12378-KBO   Doc 990-1   Filed 05/11/20   Page 25 of 44


                       EXHIBIT A

             Transcript of Morgner Deposition
           Case 19-12378-KBO   Doc 990-1    Filed 05/11/20   Page 26 of 44

                                    CONFIDENTIAL

                                                                        Page 1

 1              C O N F I D E N T I A L
 2      IN THE UNITED STATES BANKRUPTCY COURT
        FOR THE DISTRICT OF DELAWARE
 3      ----------------------------)
        In re:                       )Chapter 11
 4                                   )
        Zohar III, Corp., et al.,    )Case No.
 5                                   )18-10512(KBO)
                        Debtors.     )
 6      ----------------------------)Jointly Administered
                                     )
 7      BLANK ROME LLP, FFP (CAYMAN))
        LIMITED, MAPLES AND CALDER, )
 8      MAPLESFS LIMITED, MORRIS,    )
        NICHOLS, ARSHT & TUNNEL LLP,)
 9      GARY NEEMS and QUINN EMANUEL)
        URQUHART & SULLIVAN LLP,     )
10                                   ) Adversary No.
                        Plaintiffs, ) 19-50273(KBO)
11                                   )
                     v.              )
12                                   )
        ZOHAR CDO 2003-1, CORP. and )
13      ZOHAR CDO-2003-1, LIMITED, )
                                     )
14                      Defendants, )
                                     )
15                  and              )
                                     )
16      PATRIARCH PARTNERS XV, LLC )
        and OCTALUNA, LLC,           )
17                                   )
                    [Proposed]       )
18      Defendants-Intervenors.      )
        ----------------------------)
19
20
              DEPOSITION OF RICHARD MORGNER
21
                     February 11, 2020
22
23
24
          Reported by: Dawn Matera
25

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                          516-608-2400
        Case 19-12378-KBO            Doc 990-1             Filed 05/11/20      Page 27 of 44

                                           CONFIDENTIAL
                                                 Page 42                                                 Page 44
 1   Plettenberg restructuring, because people               1      Q. Were they by phone or in
 2   were suspicious that they hadn't yet                    2   person?
 3   occurred and they could capitalize upon                 3      A. As I sit here today, I can't
 4   them.                                                   4   draw a distinction between we
 5           That's my best recollection, as                 5   communicated in person or by phone.
 6   I sit here today.                                       6      Q. And can you summarize your
 7      Q. When you say "the Plettenberg                     7   conversation with -- let me focus on
 8   restructuring," what are you referring                  8   Mr. Kost, first.
 9   to?                                                     9          Do you recall specifically
10      A. I am referring to a Portfolio                    10   conversations with Mr. Kost about ceasing
11   Company B plant resident in Plettenberg,               11   the marketing process at that time?
12   Germany that was in the process of being               12      A. As I sit here today, I can't
13   shut down at that time or it had just                  13   differentiate, given the amount of time
14   recently been shut down with the business              14   that has gone by, whether I was talking
15   that sat in that plant being moved to                  15   with Mr. Kost or Mr. Katzenstein.
16   other Portfolio Company B facilities in                16          I can relay the sum and
17   Europe. And a cessation of operations                  17   substance of discussions, but I can't
18   there given, to the best of my                         18   point a specific day, I can't say it was
19   recollection, Plettenberg lost around 30               19   a meeting here or a conversation there.
20   million dollars a year on the EBITDA                   20          I can summarize, you know,
21   line.                                                  21   starting, you know, in the end of 2018,
22      Q. So when you said that your                       22   the view from the Zohars was that they
23   understanding of one of Ms. Tilton's                   23   would like to see the management
24   concerns was that we weren't getting                   24   presentations continue, the sale process
25   credit for the restructuring of the                    25   to continue.
                                                 Page 43                                                 Page 45
 1   Plettenberg facility.                                   1      Q. Do you know what steps debtors'
 2           What did you mean by that?                      2   representatives took -- strike that.
 3      A. That when we had talked to                        3          Did debtors' representatives
 4   interested parties, there were                          4   take any steps to instruct Jefferies to
 5   significant questions by those parties as               5   continue the marketing process at that
 6   to has this really been accomplished,                   6   time?
 7   will I get the benefit of it, can I                     7      A. As I just testified to, they
 8   capitalize the savings here on a pro                    8   expressed their desire to see the process
 9   forma basis once I'm the new owner.                     9   continue to move forward.
10      Q. And did you agree at the time                    10          As I sit here today, I can't
11   that these were cogent reasons to wait                 11   recall anything else.
12   and restart the marketing process at some              12      Q. At that time, what was the plan
13   later time?                                            13   for recommencing the marketing process?
14           MR. LABUDA: Object to form.                    14      A. At that time, the plan was to
15      A. Jefferies believed those were                    15   recommence the process in 2019.
16   cogent reasons.                                        16      Q. Did Portfolio Company B pursue,
17      Q. Did you have any discussions                     17   in approximately January of 2019, a
18   with either Mr. Katzenstein or Mr. Kost                18   refinancing of their debt obligations?
19   regarding the decision to cease the                    19      A. In the first part of 2019, I
20   marketing process at that time?                        20   don't recall the specific month,
21      A. I did.                                           21   Jefferies and Portfolio Company B looked
22      Q. And approximately, how many                      22   to refinance their upcoming, their
23   discussions?                                           23   upcoming maturity.
24      A. As I sit here today, I can't                     24      Q. What assistance did Jefferies
25   recall, but it was more than one.                      25   provide in that process?
                                                                                            12 (Pages 42 - 45)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                        516-608-2400
        Case 19-12378-KBO           Doc 990-1           Filed 05/11/20      Page 28 of 44

                                          CONFIDENTIAL
                                             Page 134                                                Page 136
 1   transaction.                                         1   build up that type of information that
 2      Q. So is it the case that Kirkland                2   has to come from management of the
 3   & Ellis and Jefferies rejected this                  3   company?
 4   proposal?                                            4      A. I recall my testimony, sir.
 5         MS. LOSEMAN: Object to form.                   5      Q. And is the information that
 6         MR. LABUDA: Object to form.                    6   Bardin Hill was requesting in relation to
 7      A. No.                                            7   its rescue financing proposal the variety
 8      Q. Did you ever consult with                      8   of information that would come from
 9   Ms. Tilton regarding this proposal?                  9   management?
10      A. The proposal that she made?                   10      A. That's correct.
11      Q. Yes.                                          11      Q. So in order to provide Bardin
12      A. I'm sure I talked to her about                12   Hill with the due diligence items that it
13   it?                                                 13   was requesting, you would have had to get
14      Q. And what did she say?                         14   that from Dura management?
15      A. That she was hopeful to keep                  15      A. That's generally correct, yes.
16   the company out of bankruptcy.                      16      Q. So were you in possession of
17      Q. Did she instruct you to reject                17   the information that Bardin Hill was
18   Bardin Hill's proposal?                             18   requesting as a part of its diligence
19      A. I never rejected Bardin Hill's                19   requests?
20   proposal.                                           20      A. Jefferies was not in
21      Q. Did she negotiate on behalf of                21   possession.
22   portfolio -- we have a group B portfolio,           22      Q. Who was?
23   right? Excuse me. Did she negotiate on              23      A. As I testified to previously, a
24   behalf of Company B on behalf of, in                24   lot of the information that was being
25   connection with the Bardin Hill proposal?           25   requested didn't yet exist.
                                             Page 135                                                Page 137
 1          MS. LOSEMAN: Object to form.                  1      Q. Okay. So it wasn't that
 2      A. My recollection, as I sit here                 2   Ms. Tilton wasn't, was instructing you
 3   today, is that Kirkland & Ellis'                     3   not to provide it, it was that it
 4   financing team went through the Zohar                4   actually didn't exist?
 5   proposal and prepared an issues list. An             5      A. I believe that was my testimony
 6   issues --                                            6   earlier today.
 7          MR. ARNAULT: I am just going to               7      Q. Was there any information that
 8      interject not to reveal any                       8   did exist that they requested?
 9      attorney-client privileged                        9      A. Mr. Barry, I have to look at a
10      information. So discussions with                 10   list and go through it.
11      Kirkland, work product at Kirkland               11          As I sit here all these months
12      that was prepared, it sounds like you            12   removed, I can't recall.
13      were going there. I just want to make            13      Q. You testified that you had been
14      sure you are careful.                            14   retained by the company since May of
15      A. Based upon the comments of                    15   2018, correct?
16   counsel, I don't know how I can                     16      A. I testified that in May of 2018
17   continuing answering the prior question.            17   Dura -- excuse me, Portfolio Company B
18      Q. So you also testified, I                      18   and Portfolio Company C retained us for a
19   believe, that you couldn't recall                   19   sell-side transaction.
20   Ms. Tilton instructing you to not provide           20      Q. And the rescue financing
21   Bardin Hill with its diligence.                     21   proposals occurred during what period of
22          Do you recall that?                          22   time?
23      A. I do.                                         23      A. In September and October of
24      Q. And you recall testifying in                  24   2019.
25   relation to the CIM, that in order to               25      Q. So four to five months after
                                                                                       35 (Pages 134 - 137)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                     516-608-2400
        Case 19-12378-KBO           Doc 990-1          Filed 05/11/20      Page 29 of 44

                                          CONFIDENTIAL
                                            Page 178                                                Page 180
 1          MS. LOSEMAN: Object to form.                 1   recall all of the specifics of what was
 2     A. I was told by people who                       2   said in chambers, but my recollection,
 3   participated in those meetings what                 3   having been told by other advisors to
 4   happened, but I was not included in                 4   Dura, Portfolio Company B, that the judge
 5   those.                                              5   was not going to approve Ms. Tilton's
 6     Q. What were you told happened in                 6   proposal. That the judge found her to be
 7   chambers?                                           7   wearing too many hats as both the CEO,
 8          MR. LABUDA: I object to the                  8   the DIP lender and the stalking horse
 9     extent it's going to reveal                       9   bidder. And he encouraged the parties to
10     conversations from counsel from                  10   move forward with the Bardin Hill DIP.
11     Kirkland.                                        11      Q. Have you ever discussed your
12          MR. ARNAULT: I wonder if there              12   testimony in Nashville with Ms. Tilton?
13     is any sensitivity around revealing              13      A. Briefly.
14     what was discussed in chambers given,            14      Q. What did she say?
15     obviously, the judge didn't want to              15      A. She told me she was unhappy
16     discuss it on the record and I wasn't            16   with my testimony.
17     there, but. There may be some                    17      Q. What specifically did she say,
18     sensitivity around that.                         18   if you recall?
19          MR. BARRY: I understand that.               19      A. I don't recall anything. She
20     I think -- this is widely known                  20   didn't point out anything specifically.
21     amongst the parties to this.                     21      Q. You don't recall anything
22          MR. ARNAULT: That's fair. It's              22   specifically Ms. Tilton told you about
23     all under the protective order.                  23   that conversation?
24          MR. BARRY: And I would also say             24      A. My apologies. I misspoke. We
25     the judge had, the judge's instruction           25   started talking over each other.
                                            Page 179                                                Page 181
 1       was to tell people what happened.               1          Would you please ask the
 2       Q. Do you have an understanding of              2   question again. I talked too quickly.
 3   what happened in chambers?                          3      Q. What did Ms. Tilton say to you
 4           MS. LOSEMAN: For the record, I              4   about your testimony in Nashville?
 5       don't think it is widely known. For             5      A. That she was unhappy with it.
 6       example, Gibson Dunn was not counsel            6      Q. What specifically did she say?
 7       to any parties in that proceeding.              7      A. She did not say.
 8       So, for the record.                             8      Q. Did she convey that she
 9           MR. BARRY: That's fine. I                   9   disagreed with your testimony?
10       don't know if Gibson Dunn has an               10      A. Ms. Tilton said that she was
11       understanding as to what happened in           11   unhappy with my testimony. She didn't
12       chambers or not. You don't -- it's             12   point to any specifics. She was unhappy
13       not a question. Just an observation.           13   with the performance of the
14           MR. ARNAULT: In any event, this            14   professionals, including my testimony.
15       will be sealed and we all can figure           15   She let Kirkland and Jefferies know she
16       out whether it's disclosed publically.         16   wasn't happy with our collective
17       A. Mr. Barry, can you please                   17   performance.
18   repeat the question. The back and forth,           18      Q. Was that because she believed
19   it's not front and center in my mind.              19   your testimony was inaccurate?
20       Q. Understood. Did you come to                 20          MR. LABUDA: Object to form.
21   have an understanding of what happened in          21          MS. LOSEMAN: Object to form.
22   that chambers conference?                          22      A. I have no idea. You would have
23       A. I did.                                      23   to ask Ms. Tilton.
24       Q. And what was it?                            24      Q. So you have no idea why she was
25       A. As I sit here today, I don't                25   unhappy with your testimony in Nashville?
                                                                                     46 (Pages 178 - 181)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                   516-608-2400
        Case 19-12378-KBO           Doc 990-1           Filed 05/11/20     Page 30 of 44

                                           CONFIDENTIAL
                                             Page 182                                              Page 184
 1      A. That's correct.                                1 when you're asking about -- asking him
 2      Q. Okay. You ever had any                         2 to roughly describe the Dura sale
 3   conversations with Ms. Tilton's counsel              3 process, are you talking about
 4   about your testimony in Nashville?                   4 information publically available
 5      A. Ms. Tilton's counsel in                        5 regarding that process, such as the
 6   Nashville, Skadden Arps, also conveyed to            6 timeline or are you asking something
 7   me that Ms. Tilton was unhappy with my               7 in particular?
 8   testimony.                                           8        MR. BARRY: I would like to
 9      Q. And did they tell you                          9 know, Rich testified earlier about the
10   specifically why she was unhappy?                   10 process that they went through leading
11      A. They did not.                                 11 up to the launch and the subsequent
12      Q. Did she tell you that she                     12 marketing process in 2018.
13   thought your testimony was inaccurate?              13        And I just want to understand if
14      A. They did not.                                 14 they went through a similar process
15      Q. Okay. Now, I think Ms. Loseman                15 through the end of December, the
16   asked you about the current sale process            16 production of the CIM, et cetera, et
17   for Dura.                                           17 cetera.
18          You testified about the current              18        I don't -- so.
19   sale process that's being undertaken.               19        MR. ARNAULT: So just focused on
20      A. I recall questions about the                  20 post bankruptcy?
21   current sale process, yes.                          21        MR. BARRY: Post bankruptcy,
22      Q. And is Ms. Tilton involved in                 22 yes.
23   this process?                                       23 A. Mr. Barry, from the time of the
24          MS. LOSEMAN: Object to form.                 24 petition date through December, Jefferies
25      A. Ms. Tilton remains the CEO.                   25 was engaged in, you know, several work
                                             Page 183                                              Page 185
 1   Ms. Tilton is also a potential bidder.               1   streams.
 2   As such, her involvement has been                    2          The first was revising the
 3   limited.                                             3   confidential information memorandum.
 4      Q. And she continues to oversee                   4          In addition, we started in an
 5   the day-to-day operations of Dura?                   5   outreach to parties who were either
 6      A. She continues to oversee the                   6   interested before or who had expressed
 7   operations of Portfolio Company B, yes.              7   interest to us when it became public that
 8      Q. And is she what you would refer                8   we were the investment banking firm to
 9   to as a hands on CEO?                                9   Portfolio Company B.
10      A. I am not sure I am capable of                 10          We received very early in that
11   answering that question. I am not an                11   process, based upon limited information,
12   employee of the company. I come in and              12   the CIM did not have financial
13   prepare materials for the sale process,             13   projections in it. We were still waiting
14   meet with the management team. I can't              14   on the formulation of a business plan.
15   speak to her management style.                      15          Portfolio Company B has a new
16      Q. Without giving any names, can                 16   CFO now. And the new CFO had to produce
17   you just -- can you just roughly describe           17   a new business plan. We were under, at
18   the Dura sale process through the end of            18   the time of the petition date, belief
19   December?                                           19   that we would have a business plan in the
20      A. Through the end of December of                20   matter of days or week. It took around
21   2019?                                               21   six weeks to produce the business plan,
22      Q. Correct.                                      22   which was something that we hadn't
23      A. Sure.                                         23   anticipated at the petition date.
24          MS. LOSEMAN: Object to form.                 24          Nevertheless, with the
25      Sorry, just a point of clarification,            25   information that we had, we revised the
                                                                                     47 (Pages 182 - 185)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                   516-608-2400
        Case 19-12378-KBO           Doc 990-1           Filed 05/11/20      Page 31 of 44

                                           CONFIDENTIAL
                                             Page 194                                                Page 196
 1   progression.                                         1      Q. Okay. This says "Lynn, I hope
 2      Q. So then flip back forward to                   2   you're having a good day. We have been
 3   the front of this e-mail. It says --                 3   working with the Company B team on due
 4   this is from Ms. Tilton to Mr. Kanwal,               4   diligence request items. Please find
 5   Mr. Fennimore. It says "We do not have               5   attached updated diligence tracker
 6   the bandwidth to do both. We must work               6   reflecting all documents received to
 7   the plan first. We are all engaged, but              7   date. While we continue to work through
 8   I will pass along time to the team to                8   the remaining requests, we would like to
 9   address as soon as we are able."                     9   upload the documents that we have
10           Do you see that?                            10   received thus far to the sale data room
11      A. I do.                                         11   in order to be as responsive as possible.
12      Q. So again, this appears to me                  12   Items marked in rows in the attached are
13   Ms. Tilton giving a consent, right, as to           13   documents or responses in the
14   what goes in the data room?                         14   'notes/commentary' section that we have
15           MS. LOSEMAN: Object to form.                15   received from the company and are ready
16      A. The e-mail says that we're                    16   to be uploaded pending your sign-off."
17   finishing the business plan and then                17          Do you see that?
18   we'll get to the data room.                         18      A. I did.
19      Q. To your knowledge, on December                19      Q. Do you have an understanding as
20   -- excuse me, Ms. Tilton's e-mail is                20   to what "pending your sign-off" is?
21   December 4th.                                       21      A. Pending your approval.
22           To your knowledge, on December              22      Q. And this is dated December
23   4th, were these materials loaded to the             23   15th, correct?
24   data room?                                          24      A. That's correct.
25      A. To my knowledge, based upon                   25      Q. And so this is approximately 11
                                             Page 195                                                Page 197
 1   reading the e-mail, they would not have              1   days after the e-mail we just walked
 2   been.                                                2   through, correct?
 3      Q. I am going to hand you another                 3          MS. LOSEMAN: Object to form.
 4   e-mail.                                              4      A. The 4th to the 15th is 11 days.
 5          [The e-mail, Bates stamped                    5      Q. And by December 15th, Portfolio
 6      JEFFERIES_ZOH000607, was hereby                   6   Company B had been in bankruptcy for
 7      marked as Zohar Exhibit 5 for                     7   approximately two months?
 8      identification, as of this date.]                 8      A. That's correct.
 9      Q. I would ask, Rich, that you                    9      Q. And if you could do me a favor
10   turn to the second-to-last page. It's               10   and just flip through the thread that's
11   stamped JEFFERIES_ZOH000607.                        11   in this document to the very front.
12      A. I am there.                                   12      A. I've gone through it.
13      Q. The bottom, this is an e-mail                 13      Q. So the very last e-mail at the
14   from Conor Coleman to Lynn Tilton and               14   top is from Ms. Tilton to Mr. Coleman and
15   Project.COMO.All@Jefferies?                         15   to Mr. Fennimore and to the project
16          Who is Conor Coleman?                        16   e-mail address. And it says "I will
17      A. Conor Coleman is an investment                17   approve the documents but remember this
18   banker manager at Jefferies working on              18   is a sale in bankruptcy and this is
19   this matter.                                        19   overkill on information."
20      Q. And presumably                                20          Do you see that?
21   Project.COMO.All@Jefferies is the team?             21      A. I do.
22      A. Yes.                                          22      Q. What's your understanding of
23      Q. And Project COMO is Portfolio                 23   the word "overkill" in this e-mail?
24   Company B?                                          24      A. Too much information.
25      A. That's correct.                               25      Q. So Jefferies is making a
                                                                                       50 (Pages 194 - 197)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                     516-608-2400
        Case 19-12378-KBO            Doc 990-1          Filed 05/11/20      Page 32 of 44

                                           CONFIDENTIAL
                                             Page 198                                                Page 200
 1   recommendation in this e-mail as to what             1   e-mails we are pushing to put stuff in
 2   documents to put in the data room?                   2   the data room. The information was
 3          MR. LABUDA: Object to form.                   3   compiled, put up on the data site. And
 4          MS. LOSEMAN: Object to form.                  4   in these situations, you always want to
 5      A. In these series of e-mails, we                 5   do things as soon as humanly possible.
 6   are asking to upload more information to             6   And with competing agendas on management
 7   the data site. Running through what                  7   resources, because we didn't have a
 8   we're asking to put up. Ms. Tilton says              8   business plan.
 9   she'll approve it, but she thinks we are             9       Q. So when you say waiting a
10   putting too much up there.                          10   little longer, you mean waiting for
11      Q. Do you share that view?                       11   Ms. Tilton to approve?
12      A. No, I do not.                                 12           MS. LOSEMAN: Object to form.
13      Q. Jefferies is free to put in the               13       A. That's not what I said.
14   data room what it sees as an appropriate            14       Q. Other than e-mail where
15   fit?                                                15   Ms. Tilton is suggesting Jefferies is
16          MR. LABUDA: Object to form.                  16   putting too much information in the data
17      A. The transaction committee                     17   room, did she have any other complaints
18   comprised of Ms. Frizzley and                       18   or criticisms of what was going in the
19   Mr. Beilinson are free to put in the data           19   data room?
20   room what they see fit.                             20           MS. LOSEMAN: Object to form.
21      Q. Does the Jefferies team run by                21       A. I don't recall any other.
22   Mr. Beilinson and Ms. Frizzley what it's            22       Q. Are there other areas of the
23   putting in the data room?                           23   sale process that's currently ongoing in
24      A. In the ordinary course, for                   24   which Jefferies requests Ms. Tilton's
25   quality control purposes, we run things             25   sign-off?
                                             Page 199                                                Page 201
 1   by the CFO of the company Jim Riedy,                 1      A. We requested Ms. Tilton's
 2   Ms. Tilton also will sign off. If we, in             2   sign-off on the confidential information
 3   addition have information that, given                3   management. She also reviewed a draft of
 4   where Lynn sits today, Ms. Tilton sits               4   the management presentation.
 5   today, excuse me, we went to the                     5      Q. So you freely communicate --
 6   transaction committee for approval to                6   the Jefferies team freely communicates
 7   upload some documents. Because it's not              7   with the other management of Dura?
 8   just Jefferies' decision. We work as                 8      A. We do, very frequently.
 9   part of a team.                                      9      Q. So you testified regarding the
10       Q. Prior to last night, did                     10   preparation of the CIM and the business
11   Jefferies ask for the independent                   11   plan. Do you recall that, in connection
12   managers' sign-off on documents be put in           12   with the 2019/2020 bankruptcy sale
13   the data room?                                      13   process?
14       A. To my knowledge, we never had                14      A. I have given testimony, yes, to
15   an issue getting stuff up in the data               15   revising the CIM and the status of the
16   room. Maybe it took a little bit long,              16   business plan during the pendency of the
17   but we were able to get information to              17   case so far.
18   the data site.                                      18      Q. Now, I want to get a little
19           And last night, to be clear, no             19   more specific regarding some of your
20   one told us not to. Just the transaction            20   earlier testimony regarding that.
21   committee thought, at this point in time,           21          When do you recall Jefferies
22   it was best to act unilaterally.                    22   was targeting to finalize the CIM?
23       Q. And you, when you say it took a              23      A. As soon as practicable after
24   little longer, what do you mean?                    24   the petition date, when Mr. Grady was the
25       A. I mean you could see from the                25   CFO.
                                                                                      51 (Pages 198 - 201)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                    516-608-2400
        Case 19-12378-KBO           Doc 990-1          Filed 05/11/20      Page 33 of 44

                                          CONFIDENTIAL
                                            Page 202                                                Page 204
 1          At that juncture, I recall                   1      A. Absolutely, yes.
 2   conversations with Mr. Grady saying that            2      Q. And I think you testified that,
 3   the business plan would take -- they're             3   you said -- you said at that point in
 4   updating the financial forecast, rather,            4   time you weren't sure what business plan
 5   slash business plan would take around a             5   existed; is that right?
 6   week to revise. And that was the key                6      A. I am not sure what, at what
 7   element to revising the CIM. But                    7   point in time it refers to, Mr. Barry.
 8   Mr. Grady was no longer around. I have              8      Q. Well, your testimony that you
 9   no idea what business plan did or did not           9   just gave regarding the CIM that was
10   exist.                                             10   prepared in the November 2019 time frame,
11          But Mr. Jim Riedy had to                    11   that had historical financials in it?
12   produce a business plan on a bottoms-up            12      A. That's correct.
13   basis. That took around six weeks, is my           13          And actually, my testimony
14   recollection.                                      14   related to Mr. Jim Riedy becoming the new
15          We didn't want to wait six                  15   CFO. And when he got into that seat, as
16   weeks to produce the CIM. So we went               16   an experienced CFO, he said I need to
17   with historical financial information              17   re-create the business plan, business
18   only and produced the CIM in a matter of           18   model, financial forecast on a bottoms-up
19   weeks from the petition date. I don't              19   basis. It doesn't really exist or it
20   recall the exact date, sir.                        20   doesn't exist. That's my testimony.
21      Q. Okay. So I just, I want to                   21      Q. That's what I was asking.
22   make sure I understand your testimony              22          Before his involvement, you
23   correctly.                                         23   weren't sure what business plans existed?
24          As of the time you were                     24      A. I took Mr. Kevin Grady at face
25   preparing -- and when I refer to CIM now,          25   value when he said I could update the
                                            Page 203                                                Page 205
 1   I am referring to the CIM that was                  1   financial forecasts in around a week.
 2   prepared in December of 2019 and related            2      Q. And do you recall, did the CIM
 3   to the sale process. Can we agree on                3   that was prepared using historical
 4   that?                                               4   numbers predating the business plan have
 5      A. I don't have a copy of that CIM               5   -- did it present an adjusted EBITDA
 6   in front of me. It might have been dated            6   number?
 7   sooner than December.                               7      A. It did.
 8      Q. I just want to make sure we                   8      Q. And do you recall what that
 9   understand, I am talking about the first            9   was?
10   post bankruptcy CIM that Jefferies                 10      A. It was between 80 and 90
11   prepared with the company. Let's talk              11   million dollars.
12   about that one.                                    12      Q. Can you explain what adjusted
13      A. That's fine. I understand                    13   EBITDA is?
14   that. I was not sure it was dated                  14      A. Adjusted EBITDA is -- EBITDA,
15   December. It might have been dated in              15   first, stands for earnings before
16   November. That's my only point.                    16   interest, taxes, depreciation and
17      Q. And that CIM was prepared using              17   amortization.
18   historical financials, you said, correct?          18           It is a proxy. It's a non-GAAP
19      A. That's correct.                              19   term for operating cash flow.
20      Q. And in anticipation of the                   20           Adjusted means changes to that
21   preparation of a business plan, correct?           21   EBITDA to reflect either the addition of
22      A. Correct.                                     22   one time charges, new business to give
23      Q. And I think you said the                     23   the reader or the person evaluating the
24   business plan would be a key element to            24   EBITDA a sense as to where the business
25   update the CIM, right?                             25   cash flow currently stands.
                                                                                     52 (Pages 202 - 205)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                   516-608-2400
        Case 19-12378-KBO            Doc 990-1          Filed 05/11/20      Page 34 of 44

                                           CONFIDENTIAL
                                             Page 206                                                 Page 208
 1      Q. And why is it used in a CIM?                   1   prepared a quality of earnings which
 2      A. It's the key number upon which                 2   examined all of the add-backs on a
 3   bidders, generally speaking, formulate               3   historical basis.
 4   their proposals and negotiate around a               4          And then ultimately, you know,
 5   deal. Transactions are often quoted as a             5   Ms. Tilton, the company, will sign off on
 6   multiple of EBITDA.                                  6   the CIM before it goes out. So we had
 7      Q. And does the determination of                  7   the benefit of a lot of the add-backs
 8   adjusted EBITDA require some subjective              8   kind of being blessed, as part of a Q of
 9   judgments by the person calculating it?              9   E, which was produced previously.
10      A. Again, it depends on the facts                10      Q. So in the November 2019 CIM,
11   and circumstances of the situation.                 11   did Ms. Tilton sign off on the final
12      Q. Who was responsible for                       12   add-backs?
13   calculating the adjusted EBITDA used in             13      A. She signed off on the CIM. I
14   the November 2019 CIM?                              14   don't recall specifically if she signed
15      A. In November 2019, we had                      15   off on that one number.
16   historical financial information. We                16      Q. Are you aware of what input she
17   walked through the company the add-backs.           17   had on the add-backs?
18          Mr. Riedy then produced the                  18      A. The add-backs to the historical
19   business plan going forward which                   19   numbers?
20   calculated adjusted EBITDA for 2019 as              20      Q. Yeah.
21   well as the go-forward years.                       21      A. I am not aware, one way or
22      Q. Who determined the add-backs?                 22   another.
23      A. Jefferies worked with                         23      Q. Did any of the -- without
24   Mr. Riedy, but it's a company number.               24   revealing names -- did any of the
25      Q. But we're talking about the CIM               25   potential bidders that you discussed that
                                             Page 207                                                 Page 209
 1   predating Mr. Riedy's involvement,                   1   are currently in the bankruptcy process,
 2   predating the business?                              2   any of them discuss adjusted EBITDA with
 3      A. The CIM and Mr. Riedy, that was                3   you?
 4   based on historical financial                        4       A. Yes.
 5   information. Those were add-backs that               5       Q. What did they say?
 6   were consistent with the add-backs                   6       A. That as we sit here today, the
 7   produced in the prior CIM that I                     7   80 to 90 million of historically trailing
 8   testified to earlier today.                          8   adjusted EBITDA, you know, is now for
 9      Q. Do you know who historically                   9   2019 approximately 45 million dollars.
10   determined the add-backs?                           10       Q. So the November 2019 CIM had
11      A. The add-backs were done at the                11   adjusted EBITDA of 80 to 90?
12   company, Jefferies diligenced them. Our             12       A. For a prior historical period.
13   goal is to present the highest EBITDA               13   For the full year for 2019, the
14   that we reasonably can so a bidder can              14   comparable number is approximately 45
15   see the greatest amount of cash flow                15   million.
16   available to service its debt, but                  16       Q. Jefferies recently prepared an
17   ultimately, we may go to monetize this              17   analysis of historical EBITDA for
18   business, capitalize that business at the           18   Portfolio Company B, didn't it?
19   greatest debt enterprise value.                     19       A. Excuse me?
20      Q. Did any individual determine                  20       Q. Jefferies recently prepared an
21   the add-backs?                                      21   analysis of the historical adjusted
22      A. It's a collective effort.                     22   EBITDA at the Company B, didn't it?
23      Q. Does anybody have final                       23       A. Actually, the company prepared
24   sign-off on the add-backs?                          24   it, and we sent it to Mr. Katzenstein.
25      A. Moreover, Ernst & Young                       25       Q. Okay. Are you familiar with
                                                                                       53 (Pages 206 - 209)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                     516-608-2400
Case 19-12378-KBO   Doc 990-1    Filed 05/11/20   Page 35 of 44



            Federal Rules of Civil Procedure

                                Rule 30



(e) Review By the Witness; Changes.

(1) Review; Statement of Changes. On request by the

deponent or a party before the deposition is

completed, the deponent must be allowed 30 days

after being notified by the officer that the

transcript or recording is available in which:

(A) to review the transcript or recording; and

(B) if there are changes in form or substance, to

sign a statement listing the changes and the

reasons for making them.

(2) Changes Indicated in the Officer's Certificate.

The officer must note in the certificate prescribed

by Rule 30(f)(1) whether a review was requested

and, if so, must attach any changes the deponent

makes during the 30-day period.




DISCLAIMER:    THE FOREGOING FEDERAL PROCEDURE RULES

ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

2019.   PLEASE REFER TO THE APPLICABLE FEDERAL RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
   Case 19-12378-KBO   Doc 990-1   Filed 05/11/20   Page 36 of 44

              VERITEXT LEGAL SOLUTIONS
    COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
Case 19-12378-KBO   Doc 990-1   Filed 05/11/20   Page 37 of 44


                        EXHIBIT B

                    Tilton-Kanwal Emails
                      Case 19-12378-KBO              Doc 990-1        Filed 05/11/20    Page 38 of 44


Message
From:           Lynn Tilton (Lynn .Tilton @PatriarchPartners.Com]
Sent:           12/4/2019 1 :29:29 AM
To:             Jaspinder Kanwal [Jaspinder Kanwal <jkanwal @jefferies.com>j
CC:             Thomas Fennimore (Thomas Fennimore <tfennimore @jefferies.com >]; Project.COMO.All IProject.COMO.All
                < Project .COMO.All @jefferies.com >]
Subject:        Re: Dura - Sale Dataroom Initial Uo oad


[External Message)

We do not have the bandwidth to do both. We must work the plan first. We are all engaged but I will pass along time to
the team to address as soon as we are able.




Lynn Tilton
Chief Executive Officer
Patriarch Partners, LLC
One Libertyylar.a, 35 I-loor
New York NY1QQ06
212-825-6772
212-825-2038 - FAX
 Lyn n,Tiltpn@PatrjarchPatt ners, cf?.f11
 Web:www.patriarchpariners.com




 On Dec 3, 2019, at 7:09 PM, Jaspinder Kanwal <jkanwal @jefferies.com> wrote:



 Hi Lynn,

 Understanding the focus is on completing the business plan by the end of the week, we continue to receive diligence
 requests from parties who have signed NDAs and now have reviewed the CIM.

        We think it will go a long way in maintaining process momentum to continue the production of diligence
 material through (i) the invitation, and (ii) initial upload of diligence materials, to a sale dataroom.

        We propose uploading the following non -controversial documents as soon as practicable (as it will also take
 some time to get respective email addresses and provide access to the interested parties).


 Please let us know whether you have objections to any of the following documents as an initial upload:

 1)         Transaction Documents
 a.         Bid Procedures
 b.         [ Form APA (once- final) for interested parties to redline )

 2)         General Corporate



                                                                                                         .leíferies-ZOH-0000553
                                    Case 19-12378-KBO                          Doc 990-1               Filed 05/11/20                 Page 39 of 44


       a.          Legal Corporate Org Chart (as of July 2019)
       b.          Corporate Org Docs & LLC Agreements
       c.          Independent Director Retention Agreements

       3)          Financial
       a.          Audited Financials (2014 - 2018)
       b.          Consolidating Financials by Month (2014 - 09.2019)
       c.          ( Historical EBITDA Adjustment Overview (once- final) J
       d.          [ Financial Projections (once -final) J
       e.          Borrowing Base Certificates (2018 and 7019)
       f.          Outstanding Payables (as 10/14/19)
       g.          DIP Budget Forecast corresponding to filed DIP Budget (10.31)

       4)          Key Contracts
       a.          GAS Shared Services Agreement / Memo
       b.          Intercompany & Other Related Party Agreements

       S)          Employees, HR & Benefits
       a.          Employee Benefit Documents
  i.               <! --[if ! supportLists ]-- > <!-- [endif]- ->Dura Combined Pension Plan Agreement
                            ! supportLists ]- -> <! -- [endifJ- ->401k Plan
iii.               <! --[if !supportLists]- -><! -- [endifJ- ->Safe Harbor Plan
iv.                <! --[if l supportLists ]- -><! -- [endifJ --> Employee Benefit Plan Annual Returns; Form 5500 (2014 - 2018)
       b.          Employee Manuals



       I hope all else is well,

       Best,
       Jas


       Jaspinder Kanwal
       Investment Banking
       Jefferies LLC
       520 Madison Avenue, 7th Floor
       New York, NY 10022
       64G- 805 -5447 I Office
       646- 786 -5838 I ef ax
       347 -501 -0241 I Cell
       jkanwaIc 1jefferies.com


       lettarles archives and monitors outgoing and incoming r. <n.iil. The contents of this entail, including art; attachments. .-,'e t:ixnfidNnicil ; n IN, ordinary uurr of Stu: email
        address to which h WAS addressed. It you are not the addressee of trait email you may not copy, forward, disckne or otherwise use it or any part of it in any form
        whatsoever. This v n Ii may be produced at the request of regulators or in connecion with cwil litigation. l,sfferies accepts no liability for any errors or emissions arising as a
        result of transmission. Use by other than intended reUpients k prohibited. In the United Kingdom. lotteries operates as hefferios Ini rnation*: Li t Ittd; registered In England.
        no. 1478í41.1, registered office: WO ßishoureate, London LC2N All, lefferies International Limited it authorized and regulated by the :litarioal Conduct Authority.




                                                                                                                                                              Jeffe ries-Z O H-0000 554
Case 19-12378-KBO    Doc 990-1   Filed 05/11/20   Page 40 of 44


                        EXHIBIT C

                    Tilton-Coleman Emails
                      Case 19-12378-KBO                            Doc 990-1   Filed 05/11/20   Page 41 of 44


Message
From:           Lynn Tilton [Lynn. Tilton @PatriarchPartners.Corr.I
Sent:           12/16/2019 3:49:23 PM
To:             Conor Coleman [Conor Coleman <ccolemanl@jefferies.com >j
CC:             Thomas Fennimore [Thomas Fennimore <tfennimore @jefferies.com>j; Project.COMO.All [Project.COMO.All
                <P ro j ect. CO M O.AI l @ j effer i es. co m> j
Subject:        RE: DURA Diligence Items


I will approve the documents. But remember this is a sale in bankruptcy and this is overkill on
information.




 PATRIARCH PARTNERS

Lynn Tifton
Chief Executive Officer
Patriarch Partners, LLC
One Liberty Plaza, 35"1 Floor
New York, NY 10006
212- 825 -6772
212- 825 -2038 - FAX
Lvnn.Tilton gPatriarchPartners.com
Web: www.oatrjarchpartnes,.ç _gm

From: Conor Coleman <ccolemanl @jefferies.com>
Sent: Monday, December 16, 2019 9:46 AM
To: Lynn Tilton < Lynn .Tilton @PatriarchPartners.Com>
Cc: Thomas Fennimore <tfennimore @jefferies.com >; Project.COMO.AlI <Project.COMOAII @jefferies.com>
Subject: RE: DURA Diligence Items

Thanks Lynn - let me know whenever works for you this morning.

Best,
Conor

Conor J. Coleman
Investment Banking
Jefferies LLC
520 Madison Avenue
New York, New York 10022
Office: 212.284 2580
Mobile: 602.384.1209
cQ eLr. nl.@ietterie com

From: Lynn Tilton <Lynn.filton @PatriarchPartners.Com>
Sent: Sunday, December 15, 2019 9:58 PM
To: Conor Coleman <ccolemanl @iefferies.com>
Cc: Thomas Fennimore <tfennimore @jefferies.com >; Project.COMO.AIl < Project.COMO.AII @jefferies.com>
Subject: Re: DURA Diligence Items




                                                                                                            Jefferies-ZOH-0000605
                          Case 19-12378-KBO     Doc 990-1       Filed 05/11/20       Page 42 of 44



Let's talk tomorrow morning.




Lynn Tilton
Chief Executive Officer
Patriarch Partners, LLC
One Liberty Plaza 35'rFloor
New York, NY 10006
712- 825:6772
212 -825-2038 - FAX
Lynn. ii Iton@PatriarchPartners.com
Web :rrvu.v,patriarçhpärtners.corn
      :rrvu.y,patriarçhpärtners.com




On Dec 15, 2019, at 9:37 PM, Conor Coleman <ccolemanl @iefferies.com> wrote:


Tom --

Unfortunately, I am not in Detroit tomorrow. Jas and Cara from our side will be there.

Lynn - I am happy to hop on the phone anytime tomorrow that works for you to discuss.

Best,
Conor

Conor J. Coleman
Investment Banking
Jefferies LLC
520 Madison
     Madis!m Avrnue
              Avrnur
New York, New York 10022
Office: 212.284.2580
Mobile: O2.34.1209
&S41emar11
.c              ojef` r_e..5.soin
   Qlt:art.arll ojef`erie.4.soin


From: Thomas Fennimore <t:fennimore(cviefferies.corn>
                        <t:fennimore(cviefferies.com>
Sent: Sunday, December 15, 2019 9:04 PM
                  <rcplemmliaefferies.com>
To: Conor Coleman <ccplemmliaefferies.corn>
Cc: Lynn Tilton < Lynn.
                  Lynn. Tilton
                        Tiltonftpatriarchpartners.com
                               Ppatriarchpartners.com >;
                                                      >; Project.COMO.All
                                                         Project.COMO.All < Project .COMO.AliPiefferies.com>
                                                                                    .COMO.AIiPiefferies.com>
Subject: Re: DURA Diligence Items

Conor, are you in Detroit tomorrow? Could you do it live w Lynn?


On Dec 15, 2019, at 8:02 PM, Conor Coleman <ccolemanl @iefferies.com> wrote:




                                                                                                     Jefferies-ZOH-0000606
                     Case 19-12378-KBO             Doc 990-1    Filed 05/11/20     Page 43 of 44


Hi Lynn -

Happy to hop on the phone to walk through. I am available tonight or tomorrow morning, whichever is easiest for you.

Best,
Conor

Conor J. Coleman
Investment Banking
lef feries LLC
520 Madison Avenue
New York, New York 1.0022
Öffice 211284 2Sg()
Monde: 602.3M.1209
cc.olemanl ßjefferies.corn


From: Lynn Tilton <Lynn.Tilton uc PatriarchPartners.Com>
Sent: Sunday, December 15, 2019 7:43 PM
To: Conor Coleman <ccolemanlïóJiefferies.com>
Cc: Project.COMO.M <Pro j c.t.,ÇQMQ,At jefferies.cöm>
Subject: RE: DURA Diligence Items

[External Message]

I think it might be easier to walk through. Let me know when you have time for a call.

<irnage001.jpg>
Lynn Fulton
Chief Executive Officer
Patriarch Partners, l..l.0
One Liberty Plaza, 35'h Floor
New York, NY 10006
212í32`i 6772
212 -825 -2038 - FAX
Lynn.Tilton@;PatrfarchPartners.com
Web: www.patriarchpartrlers.com

From: Conor Coleman < çCVjtT?,r1Gf1ris.rtiom>
Sent: Sunday, December 15, 2019 1:03 PM
To: Lynn Tilton < Lynn. l 'ilton,kDPatriarchPartners.Com>
Cc: Project.COMO. All < project, çDh10,Alle¿elleries.,.K.S2m>
Subject: DURA Diligence Items

Lynn -

I hope you are having a good day. We have been working with the DURA team on due diligence request items. Please
find attached updated diligence tracker reflecting all documents received to date. While we continue to work through
the remaining request, we would like to upload the documents we have received thus far to the sale data room in order
to be as responsive as possible.

The items marked in      in the attached are documents or responses in the "notes / commentary" section that we
have received from the Company and are ready to be uploaded pending your sign off.




                                                                                                   J efferies-ZOH-0000607
                             Case 19-12378-KBO                           Doc 990-1               Filed 05/11/20                 Page 44 of 44



As always, please let us know of any questions or concerns. Happy to hop on the phone to discuss, if easier. Thanks
again for all the help.

Best,
Conor



Conor J. Coleman
Investment Banking
Jefferies LLC
520 Madison Avenue
New York, New York 10022
Office: 212.284.2580
Mobile: 602.384.1209
molemani@jeferies.com


Jelkrfes archives and monitors outgoing and Incoming e-mail The contents of this email, including any attachments, are confidential to the ordinary user of the email
address to which h was addressed. a you are not the addressee of this email you may oet copy, forward, disclose or otherwise use it or any part of it in any form
whatsoever. Thiu email may he produced at ate: requeuc: of regulators or in connection with civil Iftigutlon. Jefferies: accepts no liability for any errors or omissions sritsing at
result of transmission. Welty other than intended recipients IS prohibited. In the United Kingdom. !offerers operates as Jefferias International Limited; registered in England:
no. 1978621; registered office: 100 Ilishopsgate, London EC2N 6JI. Jefieries International Limited is authorized and regulaterd by the Financial Conduct Authority.


tefierles archives and monitors outgoing and incoming eared. 'the coenents of this email, including arty arscftme ns. are confidential to the ordinary user of theemail
acidness to which K Was addressed. If you are not the addressee of this email you may not copy, forward, disclose or otherwise use it or any part of it in any tot m
whatsoever. This email may be produced at the request of regulators or in connection with civil litigation. Jefferies accepts nc liability for any errors oromissions arising as a
resets of transmission. i.1se by other thin intended recipients is prohibited. In the United Kingdom. telltales operates as Jeiferies international limited; registered in England:
no. 1978621; registered officer 100 Sishopsgat.a. London EC2N 4J1. Jefferies international Limited is authorized and regulated by the financial Conduct Authority,


tefferies archives and monitors outgoing and incoming email. The canners of this email, including any attachments, are confidential to the ordintry Leer of the entail
address to which t was addressed. If you are not the addressee of this email you may not copy, forward, dtsdose or otherwise use h or any part of It in any form
whatsoever. This email may be produced at the request of regulators or In connection with civil littation. Jeff:ties accepts no liability for any errors or omissions arising as a
result of transmission. Use by other than ietended recipients Is prohibited. In the United Kingdom, Jefferles operates as Jefferies international Limited; registered in England:
no. 1978621; regdtertd office: 100 Btshopsgate, London ECM all. Jefferies International Limited is authorized and regulated by the financial Conduct Authority.




                                                                                                                                                         Jefferies-ZOH-0000608
